 280325 NLRB No. 35DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We agree with the judge, for the reasons she states in the remedysection of her decision, that the triggering date, in the event the Re-
spondent is required to mail notices to employees, should be the date
of the first unfair labor practice. See Excel Container, 325 NLRB17 (1997).3The judge found that on February 2, 1995, Plant Manager Timo-thy Welty threatened employees with loss of benefits and jobs as a
result of collective bargaining. The judge credited employee Daniel
Nieto in making this finding. However, on cross-examination, Nieto
specifically testified that with respect to benefits, Welty said that
they could go either way as a result of collective bargaining, i.e.,
employees could get more or less. We find Welty™s statement con-
cerning benefits lawful. See Somerset Welding & Steel, Inc., 314NLRB 829, 832 (1994). We shall modify the judge™s Order and no-
tice accordingly. We shall also conform the judge™s Order and no-
tice.Jefferson Smurfit Corporation and General Drivers,Warehousemen and Helpers Union Local 142,
International Brotherhood of Teamsters, AFLŒ
CIO. Cases 13ŒCAŒ33283, 13ŒCAŒ33286, 13ŒCAŒ33585, and 13ŒRCŒ19060January 20, 1998DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANGOULDAND
MEMBERSFOXAND
HURTGENOn July 2, 1997, Administrative Law Judge NancyM. Sherman issued the attached decision. The Re-
spondent filed exceptions and a supporting brief and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge™s rulings, findings,1and conclusions2and to adopt the recommended Order as modified.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Jeffer-
son Smurfit Corporation, Crown Point, Indiana, its of-
ficers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Substitute the following as paragraph 1(e).‚‚(e) Threatening employees with loss of jobs as aresult of collective bargaining.™™2. Insert the following as paragraph 1(f) and reletterthe subsequent paragraphs.‚‚(f) Interrogating employees about how they intendto vote in an election conducted by the National Labor
Relations Board.™™3. Substitute the attached notice for that of the ad-ministrative law judge.ITISFURTHERORDERED
that the election held inCase 13ŒRCŒ19060 is set aside, and that case is sev-
ered and remanded to the Regional Director to conduct
a new election when he deems the circumstances per-
mit the free choice of a bargaining representative.[Direction of Second Election omitted from publica-tion.]APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
solicit your grievances and impliedlypromise to remedy them, in order to discourage you
from selecting General Drivers, Warehousemen and
Helpers Union Local 142, International Brotherhood of
Teamsters, AFLŒCIO, as your bargaining representa-
tive.WEWILLNOT
threaten to close and move the plantif Local 142 comes in the plant.WEWILLNOT
promise you benefits if Local 142™srepresentation petition is withdrawn.WEWILLNOT
tell you that we will not likely chooseto sign a contract with Local 142 if it wins an election
conducted by the National Labor Relations Board.WEWILLNOT
threaten you with loss of jobs as aresult of collective bargaining.WEWILLNOT
interrogate you about how you intendto vote in an election conducted by the National Labor
Relations Board.WEWILLNOT
promise you a pay increase if you donot select Local 142 as your collective-bargaining rep-
resentative.WEWILLNOT
refuse to permit you to wear uniontee shirts on company premises.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00280Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 281JEFFERSON SMURFIT CORP.WEWILLNOT
threaten to withhold wage increasesbecause Local 142 has filed objections to an election
conducted by the National Labor Relations Board.WEWILLNOT
tell you that because you voted forLocal 142, you are being written up on the basis of
conduct for which employees who did not vote for
Local 142 are not being written up.WEWILLNOT
threaten to stab you in the back be-cause you have given statements to the Board.WEWILLNOT
discourage membership in Local 142,or any other union, by issuing written warnings to you,
suspending you, discharging you, denying you pre-
viously promised reviews and reconsiderations of your
suspension or discharge, or otherwise discriminating in
regard to hire or tenure of employment or any term or
condition of employment.WEWILLNOT
discharge or suspend employees, denythem previously promised reviews and reconsiderations
of their suspension and discharge, or otherwise dis-
criminate against employees, because they have filed
charges or given testimony under the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days of the Board™s Order, offerDaniel Nieto reinstatement to his former job or, if that
job no longer exists, to a substantially equivalent job,
without prejudice to his seniority or any other rights or
privileges previously enjoyed.WEWILL
make Daniel Nieto whole, with interest,for any loss of earnings and other benefits he may
have suffered by reason of the action against him.WEWILL
, within 14 days form the date of theBoard™s Order, remove from our files all reference to
the unlawful discrimination against Daniel Nieto; andWEWILL
, within 3 days thereafter, notify Nieto in writ-ing that this has been done and that the actions and
matters reflected in these documents will not be used
against him in any way.JEFFERSONSMURFITCORPORATIONRichard Kelliher-Paz, Esq., for the General Counsel.Thomas M. Hanna, Esq., of St. Louis, Missouri, for the Re-spondent.Mr. John Jurcik, of Gary, Indiana, for Charging Party.DECISIONSTATEMENTOFTHE
CASENANCYM. SHERMAN, Administrative Law Judge. Theseconsolidated cases were heard before me in Chicago, Illinois,
on June 12, 13, and 14, 1996, and January 24, 1997. The un-
fair labor practice complaint was issued on December 14,
1995, against Respondent Jefferson Smurfit Corp. (JSC), pur-
suant to a charge in Case 13ŒCAŒ33283 filed by GeneralDrivers, Warehousemen and Helpers Union, Local 142, Inter-national Brotherhood of Teamsters, AFLŒCIO (the Union) on
April 3, 1995; a charge in Case 13ŒCAŒ33286 filed by the
Union on April 4, 1995, and amended on December 6, 1995;
and a charge in Case 13ŒCAŒ33585 filed by the Union on
July 31, 1995, and amended on August 16, 1995. Case 13Œ
RCŒ19060 was initiated by a representation petition filed by
the Union on January 5, 1995, seeking certification as the ex-
clusive representative of a unit of JSC™s employees in its
Crown Point, Indiana facility. An election directed by the
Regional Director was conducted on March 2, 1995. The
Union lost, by a tie vote of 10 to 10, and subsequently filed
timely objections thereto. On December 14, 1995, the hear-
ing on these objections, which largely track unfair labor
practice allegations in the complaint, was consolidated with
the hearing on the complaint. The complaint alleges that onvarious occasions before the election, including occasions
after the petition was filed, JSC violated Section 8(a)(1) of
the National Labor Relations Act, as amended (the Act) by
promising benefits to the employees if they did not select the
Union as their bargaining representative; by threatening em-
ployees with reprisals for union activities; by threatening to
refuse to bargain or negotiate with the Union if it won the
election; and by instructing employees not to wear union tee-
shirts at work. Most of these allegations are encompassed in
the Union™s objections, which also rely on allegedly false
and misleading company literature distributed to the employ-
ees after the petition was filed and before the election. The
complaint also alleges that after the election, JSC further vio-
lated Section 8(a)(1) by threatening employees with reprisals
for supporting the Union and giving testimony to the Board,
and because the Union had filed objections to the election.
In addition, the complaint alleges that in and after about
March 1995, JSC violated Section 8(a)(3), (4), and (1) of the
Act by issuing warnings to, suspending, discharging, and re-
fusing to reinstate employee Daniel Nieto, and by denying
him a previously promised review and reconsideration of his
suspension and discharge, because of his union activities and
for filing charges or giving testimony under the Act.On the basis of the entire record, including the demeanorof the witnesses, and after due consideration of the briefs
filed by counsel for the General Counsel (the General Coun-
sel) and counsel for JSC, I hereby make the followingFINDINGSOF
FACTI. JURISDICTIONANDTHEUNION
™SSTATUS
JSC is a corporation with an office and place of businessin Crown Point, Indiana, where JSC is engaged in the manu-
facture of corrugated pallets. During the 12-month period
ending November 30, 1995, JSC sold and shipped from its
Crown Point facility goods valued in excess of $50,000 di-
rectly to points outside Indiana. I find that, as JSC admits,
JSC is engaged in commerce within the meaning of the Act,
and that assertion of jurisdiction over its operations will ef-
fectuate the policies of the Act.The Union is a labor organization within the meaning ofthe Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00281Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1He was obviously referring to the Crown Point plant. He hadbeen working for JSC since 1990.2My findings as to this meeting are based on Huneke™s testimony.II. THEALLEGEDUNFAIRLABORPRACTICESAND
OBJECTIONABLECONDUCT
A. BackgroundBefore November 1994, the Crown Point plant was oper-ated by a company called Gate Pallet Systems. Gate Pallet
had a practice of using mostly employees of a temporary em-
ployment service called Job Placement Service, although
Gate Pallet did make some Job Placement employees its own
after they had worked in the plant for 90 days. When JSC
bought the Crown Point plant, which JSC began to operate
on November 1, 1994, JSC did not want to continue Gate
Pallet™s manning practices. Accordingly, all the Job Place-
ment employees who had been working at the Crown Point
plant became employees of JSC after the takeover.Before the takeover, rumors had been circulating amongthe employees that after the takeover they would be union-
ized and would receive a pay increase. However, although
after the takeover the Crown Point employees™ benefits were
increased, the employees did not receive a wage increase. At
least partly because of this disappointment, in December
1994 employee Daniel Nieto got in touch with the Union.
Later that month, Nieto and employee Harold Koonce met
with union organizers Larry Regan and John Jurcik at the
union hall, where they discussed the steps which had to be
taken in order to get the Union started in JSC. The employ-
ees asked whether they could be terminated if they orga-
nized, and about protecting their rights before the election.
During this conversation, Nieto and Koonce agreed to have
the Union represent them. The union organizers gave Nieto
at least two unsigned copies of a document captioned ‚‚Peti-
tion for the Union,™™ which stated that the signatories author-
ized the Union to represent them for the purposes of collec-
tive bargaining; and at least two unsigned copies of ‚‚An
Open Letter to the Management,™™ which stated that the sig-natories were ‚‚members of the Union Committee.™™ The
union organizers told Nieto and Koonce to talk to employees
off company time and property, to obtain employee signa-
tures on all these documents, to return the ‚‚Petition for the
Union™™ to the Union, and to give the ‚‚Open Letter™™ to
management.During the lunchbreak on January 3, 1995, and outsidecompany property, day-shift employee Nieto signed, and in-
duced three of his fellow employees (including Peter Barten)
to sign, the ‚‚Petition for the Union™™; himself signed the
‚‚Open Letter to the Management™™; and induced all of the
petition signers except Barten to sign the ‚‚Open Letter.™™
Later that day, Nieto gave Koonce the signed ‚‚Open Let-
ter.™™ On the following day, Nieto obtained a fourth em-
ployee signature on the ‚‚Petition,™™ and then gave it to the
Union.Also on January 3, second-shift employee Koonce went tothe lunchroom before the beginning of his shift and induced
seven of his fellow employees to sign both the ‚‚Petition for
the Union™™ and the ‚‚Open Letter.™™ Koonce himself signed
both documents. During the second-shift meal break that day,
Koonce went to the office of then Production Supervisor
William Albach, who was admittedly a supervisor, and gave
him both of the ‚‚Open Letter™™ documentsŠthe copy cir-
culated by Koonce and the copy circulated by Nieto. Koonce
said that ‚‚we were asking the Teamsters to represent us™™
and that he had been told that he had to give it to his super-visor. After looking at these documents, Albach started tolaugh. He said that he was not getting involved in this, and
that he would give the documents to the ‚‚proper people.™™
Then, Albach telephoned production supervisor Michael Col-
lins (also spelled ‚‚Colins™™ in the record), who was admit-
tedly a supervisor. Albach told Collins that ‚‚they are trying
to organize with the Teamsters Union,™™ and that Albach was
going to put the letter on the desk of then Plant Manager
Timothy David Welty, admittedly a supervisor, and let him
deal with it the next day. Albach made a copy of the ‚‚Open
Letter™™ documents for himself and (at Koonce™s request) an-
other one for Koonce. Then, Koonce went to work. That
same day or (perhaps) early the following morning, Albach
left the ‚‚Open Letter™™ documents on the desk of Collins
(the day supervisor) together with a note whose contents are
not shown by the record and which Collins gave to General
Manager Mark Huneke (admittedly a supervisor) on a date
not shown by the record. Then Plant Manager Welty found
out about these documents on January 4.B. Alleged Preelection Unfair Labor Practices and/orObjectionable Conduct1. Alleged prepetition promises of benefits throughGeneral Manager Mark Huneke (complaint par. V(a))Before 9:30 a.m. on January 4, Welty brought the ‚‚OpenLetter™™ documents to Huneke. Huneke had been living in St.
Louis, Missouri, before JSC purchased the Crown Point
plant, and January 4 was the first day after he had relocated
to the Crown Point area. He credibly testified that his receipt
of these ‚‚Open Letter™™ documents was the first time he be-
came aware of the Union™s organizing campaign. Huneke ar-
ranged with Welty for a meeting with the first shift at 9:30
that morning, at the beginning of their break, and with the
second shift before that shift began.During the meeting with the first shift, Huneke showed theemployees the documents which he had received from Welty
that morning, and asked ‚‚what was this?™™ Nieto replied that
it was an open letter notifying JSC of the employees™ rights
to unionize. Huneke said, ‚‚Okay, why?™™ Nieto said that the
employees had some concerns about JSC and some issues in
the plant. Huneke said that he was there to understand these
concerns, that this was the first he had heard about them.
Huneke went on to say that he had been with ‚‚the com-
pany™™ for only 6 or 7 weeks,1and that other aspects of thebusiness had prevented him from spending as much time at
the plant as he wanted to; but that he had been trying to find
out from Albach, Collins and Welty how people liked the
newly instituted benefit plans. Huneke said that he was now
at the plant full-time, and had moved his family over the
Christmas-New Year holidays. Huneke further said that this
was the first time he had heard about the Union™s organizing
drive, and that Albach, Collins, and Welty were all
‚‚shocked™™ by it. After a while, a lot of the employees
present started expressing ‚‚some concerns and some issues
that they had.™™ Some of the employees said that they wanted
to know more of what was going on at JSC, to which
Huneke replied, ‚‚We owe it to you.™™2VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00282Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 283JEFFERSON SMURFIT CORP.3My findings to this meeting are based on a composite of credibleparts of the testimony of Huneke, Albach, and employee Richard
Oldham Jr.4My findings in this paragraph are based on credible parts ofHuneke™s testimony.5NLRB v. Berger Transfer & Storage Co., 678 F.2d 679, 691 (7thCir. 1982); Escada (USA), Inc., 304 NLRB 845, 850 (1991), enfd.140 LRRM 2872 (3d Cir. 1992); Torbitt & Castleman, Inc., 320NLRB 907, 909Œ910 (1996); New Life Bakery, 301 NLRB 421, 427(1991), enfd. 980 F.2d 738 (9th Cir. 1992).Huneke made much the same remarks during his meetingwith the second shift later that day. When he asked why the
employees wanted a union, some of them said that manage-
ment were ‚‚making promises and ... breaking their prom-

ises as fast as they could make them.™™ At some point during
Huneke™s presentation, he stated that ‚‚if you have further
problems or there™s things here in the plant that you don™t
like, why don™t you give us a chance to address them first
before you take this step?™™3During one or both of these meetings, a couple of employ-ees remarked that JSC™s wages were a little low, and that
JSC was paying them a lower hourly rate directly than the
hourly rate Gate Pallet had been paying Job Placement for
their services. Huneke said that the employees were ‚‚prob-
ably misinterpreting™™ and were ‚‚probably unsure™™ about
what fringe benefits JSC was giving them. He said, ‚‚Let us
work it out and then get with you at a later date.™™4I find that during the January 4 meetings, JSC solicitedemployees™ grievances, and impliedly promised to remedy
them, in order to discourage employees from selecting the
Union as their bargaining representative, in violation of Sec-
tion 8(a)(1) of the Act.5I do not agree with JSC thatHuneke™s remarks constituted merely a legitimate attempt to
provoke a dialogue about union representation. Rather,
Huneke responded to the employees™ expressed dissatisfac-
tion with their wage level by pointing to JSC™s action in im-
proving fringe benefits and requesting that the employees let
JSC ‚‚work ... out™™ their remaining concerns. Similarly,

when during the first-shift meeting employees Nieto made
the generalized representation that the employees wanted to
unionize because of ‚‚concerns™™ and ‚‚issues,™™ Huneke
promptly referred to JSC™s newly instituted benefit plans and
said that he had just started to work at the Crown Point full
time.However, because these remarks were made before therepresentation petition was filed, they will not be considered
a basis for setting the election aside. See cases cited infra fn.
6.2. Alleged shutdown threat by William Albach(complaint par. V(h))Prior to the hearing, both the General Counsel and JSCcounsel at least attempted to subpoena Richard Oldham Jr.,
who had been employed by JSC during relevant periods but
had been laid off shortly before the hearing. Oldham did not
come to the hearing room on either the first or the second
day of the hearing (that is, June 12 and 13, 1996). On June
13, the General Counsel rested his case conditionally, the
condition being that if Oldham eventually showed up pursu-
ant to JSC™s subpoena, the General Counsel reserved the
right to call him in support of complaint allegation V(h),
which (the General Counsel stated) he would otherwise with-draw. JSC counsel stated that he had no objection to thisprocedure. Paragraph V(h) alleges that in violation of Section
8(a)(1), ‚‚In or about late February or early March, the exact
date being unknown to the General Counsel but particularly
within the knowledge of Respondent, Respondent by Bill
Albach, at the timeclock, threatened employees with plant
closure if they selected the Union as their representative.™™Immediately after the General Counsel had thus condi-tionally rested, JSC called as its first witness William
Albach, alleged in paragraph V(h) of the complaint as having
threatened plant closure, who in November 1995 had been
involuntarily separated from JSC, and who was testifying
pursuant to subpoena. JSC counsel did not ask Albach
whether he had made any threats of plant closure in the pres-
ence of Oldham, whom the General Counsel had just named
as the witness whom he expected to testify to such a threat.
After testifying for JSC, Albach was excused as a witness
later that morning, June 13, 1996.On June 14, 1996, I closed the hearing subject toOldham™s appearance pursuant to proceedings to enforce the
subpoena issued at JSC™s behest. On January 24, 1997,
Oldham testified for JSC pursuant to a subpoena enforced by
the United States District Court. Then, he testified for the
General Counsel, without objection, to the following effect:
Before the election, he engaged in a conversation with
Albach during which he tried to get Oldham not to vote for
the Union. Albach, who (Oldham testified) was ‚‚worried
about losing his job,™™ told Oldham that ‚‚we™™ did not need
a Union in Crown Point, and that if the Union came into that
plant, JSC would close the doors and move it to Alabama.
Oldham said that he did not think JSC could do this. Albach
said that JSC could indeed do this. Oldham said, ‚‚... okay,

whatever.™™Because the allegations of paragraph V(h) are substantiallytracked by the above-described testimony of Oldham; be-
cause, before Albach testified, JSC was advised that Oldham
was expected to testify in support of paragraph V(h); because
paragraph V(h) alleges that the alleged unlawful statements
were made by Albach; and because JSC™s counsel stated on
the record that he had no objection to the General Counsel™s
resting conditionally in view of JSC™s efforts (ultimately suc-
cessful) to cause Oldham to come to the hearing, I do notagree with JSC that it ‚‚lack[ed] effective notice™™ of such
testimony by Oldham. Nor do I agree with JSC that such tes-
timony is rendered ‚‚tenuous™™ by Oldham™s further testi-
mony that before Albach™s statement, Oldham ‚‚could have™™
asked him what he thought would happen if this place goes
union, and ‚‚could have said™™ that Oldham was worried
about his job if the place went union. As discussed infra, part
II,C,2,c,(4),(c), I credit most of Oldham™s testimony as a wit-
ness for JSC. I also credit his testimony, as a witness for the
General Counsel, that Albach said the Crown Point plant
would close and move if the Union came in. I find that when
Albach so stated, JSC violated Section 8(a)(1) of the Act.Oldham testified that this conversation occurred before theelection, but did not otherwise testify about the date. This
conversation obviously occurred after Albach first found out
about the Union™s organizing campaign, a date which (the
record shows) was no later than January 3. Moreover, the
evidence fails preponderantly to show that this conversation
occurred after the filing of the petition on January 5. Accord-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00283Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Operating Engineers (Weather Wise) Local 295-295C, 282NLRB 273, 275 (1986); Gold Shield Security, 306 NLRB 20, 22(1992); Gibraltar Steel Corp., 323 NLRB No. 100, slip op. at 3(Apr. 30, 1997).7All dates hereafter are 1995 unless otherwise stated.8My findings as to what was said at this meeting are based onKoonce™s testimony. His testimony that this meeting included both
shifts establishes that it was not one of those held on January 4, both
of which included one shift only. My finding as to the date of the
meeting described by Koonce is based on his testimony that it oc-
curred within a week or two after JSC received the ‚‚Open Letter,™™
an event which occurred on January 3; and that after the meeting
described by him, JSC began to conduct such meetings, each of
which was attended by both shifts, every Thursday; January 4 was
a Wednesday, and the earliest of such Thursday meetings whose date
is established by documentary evidence was conducted on January
19.9However, Huneke™s testimony at least suggests that such state-ments were made by Harrington. The complaint does not allege that
Harrington engaged in any unlawful conduct.ingly, in assessing the validity of the objections to the elec-tion, this incident will not be considered.63. Alleged unfair labor practices and/or objectionableconduct between the filing of the petition and theelectiona. BackgroundThe Union filed its representation petition on January 5,1995;7the record fails to show when JSC first received acopy. On January 18, JSC received a notice stating that the
hearing on the representation petition would be held on Janu-
ary 20.b. Alleged discharge threat by Michael Collins(complaint par. V(b))Nieto testified to the following effect: On January 18,1995, Supervisor Collins, who was Nieto™s immediate supe-
rior, approached him and said that Collins knew who was
forming the Union. Nieto asked who. Collins said that it was
employees Nieto, Koonce, and Javier Garza. Collins went on
to say that ‚‚you had better watch out, you could be dis-
charged for this.™™ Then, Collins said that the Company ‚‚can
and will close down for slow business, being that we were
kind of slow at that time of the year.™™Collins denied telling Nieto that Collins knew who wasforming the Union, and that Nieto had better watch out, he
could be discharged for that, As to the reference to a shut-
down, Collins (who had worked in the plant under Gate Pal-
let) testified to saying that JSC had just bought the plant,
was not making any money, and could close the doors any
time it wanted to. Collins testified that at that time, he was
in fear for his own job.I regard as unlikely the alleged exchange about the identityof the union leaders, in view of the fact that 2 weeks earlier
the Union had given Albach (who discussed the matter with
Collins) documents in which the signatories identified them-
selves as members of ‚‚the Union Committee™™ and on whichthe first signatory on one copy was Nieto and the first two
signatories on the other were Koonce and Garza. In view of
these considerations and after considering the witnesses™ de-
meanor, I credit Collins.c. Alleged solicitation of grievances, and impliedpromises of benefits, by Huneke (complaint par. V(a))About January 17 (see infra fn. 8), JSC conducted a meet-ing of all the hourly employees on both shifts. Present for
JSC were Huneke, Albach, Collins, then Plant Manager
Welty, and Maintenance Supervisor Dave Miller, all of
whom were admittedly supervisors. Huneke asked the em-
ployees why they felt that ‚‚we™™ needed a union and why
they wanted one. An employee identified in the record as
‚‚Cybil™™ said that she felt intimidated by Collins. Koonce
said that he would like, and feel more protected with, a con-
tract. A few other employees said that they would feel more
comfortable, and more secure in their jobs, if they had aunion. Huneke asked the employees to drop the representa-tion petition and give him 6 more months so he could show
the employees what JSC could do for them.8I agree with the General Counsel that during this meeting,Huneke solicited employees™ grievances and impliedly prom-
ised benefits to employees if the Union™s representation peti-
tion was withdrawn, in violation of Section 8(a)(1) of the
Act. (See the cases cited supra fn. 5.)d. Alleged statement by Welty that JSC would refuse tobargain with the Union if the employees voted for it(complaint par. V(c))On January 26, JSC called all employees on both shifts toa meeting which was attended by Welty, Huneke, and Mi-
chael Harrington, who is JSC™s vice president, personnel and
industrial relations. At this meeting, Harrington stated that
JSC presently had a number of union contracts. However,
Huneke and Welty said that JSC had never acquired a non-
union company as to which JSC later signed a first contract
with a union. Welty went on to say that ‚‚just because you
are union, it doesn™t mean your benefits and your wages are
going up; they could go down and that you start negotiating
in the middle and people could lose money and benefits.™™My findings as to what Huneke and Welty said during thismeeting are based on Koonce™s testimony. Welty testified
that he ‚‚could have™™ made the statement quoted in the last
sentence of the preceding paragraph, and he tacitly conceded
that he may have made the remarks which Koonce
testimonially attributed to him about first contracts (see pp.
315Œ316 of the transcript). Huneke denied that Welty dis-
cussed the Union during this meeting, and denied, in effect,
that either of them made at any time such remarks about first
contracts.9On direct examination, Koonce testified thatWelty and Huneke made such remarks during the meeting on
February 16, which Huneke did not attend. However, on
cross-examination, Koonce did not question JSC counsel™s
statement that Koonce had testimonially attached this meet-
ing to the end of January. Koonce, who was still in JSC™s
employ at the time of the hearing, impressed me as an honest
witness who did not affirmatively desire to assist the General
Counsel. I credit Koonce, for demeanor reasons and in view
of Welty™s tacit admission that management did refer to the
unionization of plants which were nonunion when acquired
by JSC.I agree with the General Counsel that such remarks byWelty and Huneke constituted a violation of Section 8(a)(1)
by JSC. While these statements were confined to acquiredVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00284Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 285JEFFERSON SMURFIT CORP.10See also, NLRB v. Gissel Packing Co., 395 U.S. 575, 618(1969).11My findings in this paragraph are based on Nieto™s testimony.Welty denied that during this meeting he asked the employees to
demonstrate, by a show of hands or by voice, whether they intendedto vote for the Union or against the Union. Although I creditWelty™s denial, Nieto™s testimony did not attribute to Welty the con-
duct he was specifically asked about.nonunion plants, they did apply to the plant where the em-ployees in the audience actually worked. Moreover, because
whether a union could obtain a contract with respect to any
JSC plant was obviously within JSC™s control, and because
JSC had chosen to assert (during a meeting where it urged
a vote against the Union) that it had never chosen to signa union contract with respect to a plant which had been non-
union when acquired, Welty and Huneke were telling the
employees, in effect, that JSC would likely not choose to
sign a contract with the Union even if it won the forthcom-
ing electionŠa statement violative of Section 8(a)(1). See
Outboard Marine Corp., 307 NLRB 1333, 1335 (1992),enfd. 9 F.3d 113 (7th Cir. 1993); Overnite TransportationCo., 296 NLRB 669, 670 (1989), enfd. 938 F.2d 815, 819(7th Cir. 1991); Forest City Grocery Co., 306 NLRB 723,729 (1992).10e. Alleged threats by Welty of loss of wages, benefits,and jobs (complaint par. V(d))During an employee meeting convened by JSC on Feb-ruary 2, Welty delivered a speech urging employees to vote
against the Union. He further stated that the ‚‚whole union
thing™™ could ‚‚make us or break us.™™ He went on to say that
as a result of collective bargaining, the employees could gain
money, but at the same time they could lose money and ben-
efits. Employee Nieto stated that the employees could only
gain, that they could not lose. Welty said that Nieto was
wrong, and that the employees could lose their jobs as well.My findings in the last three sentences are based onNieto™s testimony. At one point, Welty testified that he could
not remember whether or not he made the remarks which
Nieto attributed to him. Elsewhere, Welty denied threatening
employees with any kind of loss, and testified that he ‚‚could
have™™ said that the union does not mean that wages and ben-
efits would go up, that they could come down. In view of
these uncertainties in Welty™s testimony, and after consider-
ing the demeanor of the witnesses, I credit Nieto.I agree with the General Counsel that during this meeting,Welty threatened employees with loss of benefits and of jobs
if they chose union representation; and that such statements
constituted a violation of Section 8(a)(1) by JSC. I note that
Welty did not tell the employees that they could gain bene-
fits as a result of collective bargaining. However, because as
to wages Welty made the accurate statement that the employ-
ees could gain money or lose money, I conclude that he did
not threaten employees with loss of ‚‚wages,™™ as alleged in
paragraph V(d) of the complaint.f. Alleged interrogation by Welty (complaint par. V(e))During a meeting of both shifts conducted by JSC on Feb-ruary 9, 1995, Welty twice asked the group how they in-
tended to vote. Some employees replied that they were going
to vote, other employees replied that they did not intend to
vote, and others replied how they intended to vote. Nieto, at
least, said nothing.11I agree with the General Counsel that when Welty engagedin such conduct, JSC violated Section 8(a)(1) of the Act by
engaging in unlawful interrogation. In so finding, I note that
the questions were directed by the plant manager at the entire
work force during a meeting which JSC required them to at-
tend; that no legitimate purpose for inquiries about how indi-
vidual employees intended to vote in a secret-ballot Board
election was given to them or appears in the record; that the
employees were given no assurances against reprisals; that a
principal union activist (Nieto) failed to reply, and other em-
ployees gave evasive replies; that JSC issued threats of re-
prisal for union activity and engaged in other unfair labor
practices, both before and after this meeting; and that JSC
thereafter disciplined and discharged Nieto because of his
union activity and his statements to the NLRB about the
election. NLRB v. Ajax Tool Works, Inc., 713 F.2d 1307,1313Œ1315 (7th Cir. 1983); Long-Airdox Co., 277 NLRB1157, 1170Œ1171 (1985).g. Alleged February 16 threats by Welty that JSCwould not bargain with the Union (complaint par. V(f))Nieto testified, without corroboration, to the following ef-fect: During an employee meeting on February 16 convened
by JSC, Welty said that JSC would not and did not have to
deal with the Union and ‚‚as far as negotiations goes, [JSC]
won™t even mess with™™ the Union. Welty went on to say that
‚‚all this thing is going to end up in is ... a strike.™™
Nieto testified that Huneke was present during this meet-ing, but Huneke credibly denied attending the February 16
meeting. Nieto further testified, without contradiction, that
this meeting was attended by Koonce (a witness for the Gen-
eral Counsel) and JSC witnesses Collins, Albach, and Miller.
None of these individuals was asked whether Welty made the
February 16 statement which Nieto attributed to him. For de-
meanor reasons, I credit Welty™s denial.h. Alleged February 23 implied promise of pay raisesif the Union lost the election (complaint par. V(g))During a meeting of both shifts convened by JSC on Feb-ruary 23, Huneke passed out a ‚‚Pay for Skills™™ chart setting
forth hourly rates paid at JSC™s Montgomery (Alabama)
plant, which manufactures corrugated board rather than the
corrugated pallets manufactured at the Crown Point plant.
Except at the entry level, the Montgomery rates were sub-
stantially higher than those paid at the Crown Point plant.
Then, Harrington stated that the ‚‚Pay for Skills™™ system was
also being utilized at JSC™s Hanover Park plant. Harrington
stated that ‚‚Pay for Skills™™ had been used in nonunion oper-
ations, but there was no guarantee such a system would be
implemented at the Crown Point plant. However, he stated,
the ‚‚Pay for Skills™™ program would not likely be installed
in a unionized shop. Harrington said that JSC ‚‚cannot make
any threats or promises during this time frame.™™ He went on
to say that it would be foolish to not to give managementVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00285Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12My findings as to Harrington™s remarks are based on manage-ment™s notes, which are a part of the exhibit which includes JSC™s
agenda for the meeting.13My findings in this paragraph are based upon Nieto™s testimony;see infra fn. 14.14Except as otherwise indicated, my findings in this paragraph arebased on Collins™ testimony. Because his testimony shows that the
polls had already opened when Welty at least allegedly consulted the
Board agent about the tee-shirt matter, and because of Nieto™s
uncontradicted testimony that his contact with Welty took place 15a chance, and asked the employees to vote ‚‚No.™™12Then,Huneke read to the employees a speech which stated, in part:I am not making a prediction about what will happen,nor am I making any kind of threat about what will
happen to you. [JSC] has a number of union contracts
and a number of union-free operations, so it is prepared
to survive no matter what.Huneke went on to say that if the Union won the electionand bargaining negotiations began, the JSC negotiator™s
‚‚first order of business ... will be to create a framework

which gives management the maximum freedom to manage
all its affairs and, this is important [,the] language of the
agreement must be clearly settled before any real progress
can be made on money issues.™™ Then, Huneke stated:No sooner does [JSC] buy this plant and improve theholiday package than the Union asks for an even bigger
package of benefits. Headquarters is going to think
some people are ungrateful for those benefits, freely
given, without any union. Do you want to send a mes-
sage to [headquarters] that it is better not to give em-
ployees something extra because they will go out and
get a union and ask for more? If you do that, you cre-
ate a disincentive for management to ever do more than
provide the bare minimum so that it will have some-
thing to offer when the union comes around.Huneke went on to say that if the employees insisted thattheir wages be set by union contract, JSC would be
‚‚force[d] to set a pay scale which considers the lowest com-
mon denominator ... to look at what the average or low

to average employee produces because a union shop tends to
protect the below average worker and over a period of time
the quality of the work force declines.™™ Huneke stated that
JSC presently made an individual evaluation of each employ-
ee™s performance; and that ‚‚[w]e do not have to fight with
a union who says John should be paid the same as Jim, re-
gardless.™™ He stated that even if an employee disagreed with
the individual evaluation which management had made,
‚‚Would you be better off is a union shop where the individ-
ual is not considered, only the group? I do not think any one
of you would benefit. Ask yourself, ‚How can I lose by
being non-union?™™™ Huneke concluded by saying:[W]e have employees with the potential to become anoutstanding work force who need confidence in their
own ability to shape their future. I hope you like our
management team and will place your trust in us to do
the right thing when the time comes by staying union-
free.As to the ‚‚Pay for Skills™™ plan, Huneke said that it couldnot be implemented at the Crown Point plant with a union,
because the Union would not want that kind of pay plan.
Employee Barten asked how long it would take to implement
the ‚‚Pay for Skills™™ plan if the Union did not get voted in.
Huneke said that he was not sure.During this meeting, after remarking that Welty had pre-viously said that JSC had never signed a first contract (see
part II,B,3,d, supra), Koonce gave Welty a copy of a docu-
ment which (Koonce said to Welty) was a first contract
which JSC had signed with one of the Union™s sister locals.
Welty replied, ‚‚I don™t recall saying that, and I think it™s
time we move on to something else.™™I agree with the General Counsel that in context and takenas a whole, Huneke™s speech included a promise that em-
ployees would receive a pay increase if they did not select
the Union as their collective-bargaining representative. I find
that when Huneke so advised the employees, JSC violated
Section 8(a)(1) of the Act.i. Allegedly unlawful restriction on union tee-shirts(complaint par. V(i))(1) FactsDuring the election campaign before the day of the elec-tion, about half of the employees, including Nieto, wore
union tee-shirts to work. During this period, management did
not require any employees to remove these shirts.Welty testified that JSC™s corporate offices had instructedCrown Point management that on the day of the election,
there were to be no union paraphernalia in the plant. He fur-
ther testified that this policy was enforced. The polls in the
representation election, which was conducted upstairs in the
breakroom, were open between 3 p.m. and 4 p.m. on March
2, 1995. At 2:45 p.m. that day, Nieto arrived at the plant
wearing a union hat, a union pin, and a union tee-shirt. At
the loading dock, he encountered Welty, who (in the pres-
ence of employee Ambrosio Calo) told Nieto to either take
the shirt off or leave the premises. Nieto asked why. Welty
replied ‚‚because I said so.™™ Nieto asked whether Welty
wanted him to go outside. Welty said that he wanted Nieto
to get off the premises; Nieto obeyed. Then, an employee
identified in the record as ‚‚Johnny™™ asked Nieto why he
was standing out there. Inferentially, Nieto explained. Johnny
said that when the election started, Nieto would have to take
his union shirt and hat off ‚‚anyways,™™ and suggested that
Nieto go in when the election started. When the polls
opened, Nieto removed his union shirt and hat, went inside,
and voted.13After the polls opened at 3 p.m., Collins asked Weltywhether the employees were allowed to wear union tee-
shirts. Welty thereupon went upstairs, where the election was
being conducted. Welty testified without direct contradiction,
‚‚We had been instructed [by JSC™s corporate offices] that
there was to be no, meaning us, that means everybody, em-
ployees, the company, there was to be no election day para-
phernalia or information about. So I asked the [Board agent
who conducted] the election, and he said, no, it™s true.™™
Then, Welty advised Collins that according to the Board
agent, the employees could wear the union tee-shirts in the
shop, but were not allowed to wear them to vote.14VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00286Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 287JEFFERSON SMURFIT CORP.minutes before the polls were scheduled to open, I do not creditWelty™s testimony that he did not tell Nieto to remove his union tee-
shirt until after Welty™s consultation with the Board agent. Further,
for demeanor reasons, I credit Nieto™s testimony regarding the con-
tents of his conversation with Welty and Nieto™s reaction thereto,
and do not credit Welty™s version to the extent that it may be incon-
sistent with Nieto™s.15My findings as to the Collins-Oldham exchange are based onOldham™s testimony. For demeanor reasons, I do not credit Collins™
testimony that he never followed up on Welty™s instructions.16Republic Aviation Corp. v. NLRB, 324 U.S. 793, 801Œ803(1945); NLRB v. Shelby Memorial Hospital, 1 F.3d 550, 565 (7thCir. 1993); Inland Counties Legal Services, 317 NLRB 941 (1995).17If given, such instructions would have been erroneous. TheBoard™s Casehandling Manual, part two, representation proceedings
(September 1989), states at Sec. 11326.3, ‚‚Voters need not remove
insignia, even though they constitute electioneering material.™™As soon as employee Oldham entered the plant door thatday, wearing a union tee-shirt, Collins told him not to take
his coat off and not to wear that shirt. Oldham refrained
from removing his coat.15A month or two after the election, Albach and Collinsasked employee Koonce, who had been an observer for the
Union during the election, whether employees were allowed
to wear union tee-shirts during the day of the election.
Koonce said yes (see infra fn. 17). Then, Collins said that
Welty had told him that the employees were not allowed to
wear union tee-shirts on the day of the election.(2) Analysis and conclusionsIn the absence of special circumstances, an employer vio-lates Section 8(a)(1) of the Act by refusing to permit an em-
ployee to wear union insignia in the workplace.16I assume,without deciding, that such ‚‚special circumstances™™ would
include a statement from a Board agent conducting a rep-
resentation election that employees would not be allowed to
wear union insignia while they were voting.17However, Col-lins™ credible testimony about Welty™s version of what the
Board agent told Welty establishes that Welty did not in
good faith believe that any insignia ban called for by the
Board agent extended to periods when the polls were not
open, or to portions of the plant other than those where the
voting was taking place. Accordingly, JSC violated Section
8(a)(1) by forbidding employees to wear union insignia in
the plant at any place or at any time on the day of the elec-
tion. (See cases cited supra fn. 16.)j. Allegedly objectionable company literatureThe Union™s Objection Number 7 alleges in part as fol-lows:On or about February 23, 1995, [JSC] distributed lit-erature that was false and misleading, concerning Loss
of Wages and Benefits if employees became Union.As to wages and benefits, the literature on which theUnion relies states, in substance, that after collective bargain-
ing, wages and benefits could get better, stay the same, or
get worseŠa statement which accurately summarizes the
possible consequences of lawful bargaining by an employer.
Moreover, the literature includes an at least substantially ac-
curate summary of how lawful bargaining can lead to suchresults. I perceive no basis for any election objection basedon this document.k. The validity of the electionIn view of my finding (supra part II,B,3) that JSC engagedin certain unfair labor practices (on occasion, in the presence
of virtually the entire electorate) between the filing of the
representation petition and the election, which the Union lost
by a tie vote, I find that such conduct constitutes objection-
able conduct affecting the results of the election held on
March 2, 1995, in Case 13ŒRCŒ19060. Dal-Tex Optical Co.,137 NLRB 1782 (1962); MK Railway Corp., 319 NLRB 337,342Œ343 (1995).C. Alleged Postelection Unfair Labor Practices1. Alleged independent violations of Section 8(a)(1)a. Alleged threat to employee Oldham by SupervisorAlbach with reprisals for giving testimony to the Board(complaint par. V(l))As of June 13, 1996, JSC had at least arguably servedformer employee Oldham with a subpoena and JSC™s coun-
sel, Thomas M. Hanna, had been advised that Oldham would
not comply therewith. On that date, Hanna stated on therecord that he was contemplating proceedings to enforce the
subpoena. Although counsel for the General Counsel, Rich-
ard Kelliher-Paz, had also at least attempted to subpoena
Oldham, Kelliher-Paz stated on the record on June 13, 1996,
that he was resting ‚‚conditionally™™; and that if Oldham
never did appear, Kelliher-Paz would withdraw complaint al-
legation V(h), because it would be based on testimony by
Oldham. Hanna stated that this arrangement was agreeable to
him.On June 13 and 14, 1996, JSC put on its case in chief.Among the witnesses called by it was William Albach, who
had involuntarily left JSC™s employ in November 1995 and
was appearing pursuant to a subpoena. Albach testified on
June 13, 1996, and was then excused.After subpoena enforcement proceedings initiated at JSC™sbehest, Oldham testified on January 24, 1997. After Oldham
had completed his testimony as a witness for JSC, he testi-
fied as a witness for the General Counsel. In response to
questions by Kelliher-Paz, Oldham gave testimony in support
of paragraph V(h) of the complaint, which alleges that
Albach ‚‚threatened employees with plant closure if they se-
lected the Union as their representative™™ (see supra part
II,B,2). In addition, in response to questions by Kelliher-Paz,
Oldham gave testimony to the following effect: After the
Union had claimed that the election was unfair, Albach
pulled Oldham over to the side and told him not to make any
statements to the Board for the Union, because ‚‚they™d bring
[him] to court™™; and that if Oldham did make a statement
to the NLRB, he would be fired. Hanna did not object at the
hearing to the receipt of this testimony, and cross-examined
Oldham about it. Albach did not testify at the resumed hear-
ing; nor is there any claim that JSC attempted to subpoena
him again, even though Kelliher-Paz had advised Hanna that
Oldham would be asked about the statements which para-
graph V(h) attributed to Albach. Kelliher-Paz™s posthearing
brief contends (p. 14) that through this statement by Albach
, JSC violated Section 8(a)(1); paragraph V(l) of the com-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00287Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18As discussed infra part II,C,2,c,(3), during the June 1996 hear-ing Nieto gave testimony tending to support par. V(l).plaint alleges that JSC violated Section 8(a)(1) when Albach‚‚threatened employees with reprisals for giving testimony to
the Board.™™ Hanna™s posthearing brief, filed simultaneously
with Kelliher-Paz™ posthearing brief, contends that no unfairlabor practice finding should be made in connection with
Albach™s at least alleged remarks about statements to the
Board, on the ground that the evidence about such statements
was not adduced during the General Counsel™s case in chief
and does not fall within the allegations of paragraph V(h) of
the complaint, the only paragraph cited by the General Coun-
sel when he conditionally rested.I agree with JSC that the General Counsel is procedurallybarred from relying on Oldham™s testimony to support para-
graph V(l) of the complaint. Such January 1997 testimony by
Oldham was given at a point in the hearing when JSC had
no reason to anticipate any further evidence in support of
paragraph V(l), in view of the General Counsel™s June 1996
action in resting his case without any reference to that para-
graph;18and, therefore, JSC had had no reason to anticipateany need to subpoena Albach again in connection with this
testimony by Oldham. Accordingly, the testimony described
under this heading will not be relied on in connection with
either paragraph V(l) or in connection with the 8(a)(4) alle-
gations with respect to employee Nieto. However, because
reviewing authority may disagree with this ruling, I note that
Oldham was a generally reliable witness, that Nieto credibly
testified to remarks by Albach which were very similar to the
remarks which Oldham attributed to him (see infra part
II,C,2,c,(3)), and that JSC later discriminated against Nieto
because of statements which he made to the NLRB (infra
part II,C,2,c,(4), d).b. Alleged unlawful threat to withhold wage increases(complaint par. V(k))(1) FactsDuring the meetings on January 4, 1995, several employ-ees complained that they had not been evaluated since they
had been with Gate Pallet. In response, Huneke stated that
‚‚one of the things we need to do at some point in time was
provide a base line of where our skills are versus where we
needed to be, given ... that we are going to bring new

equipment in here to change our method of production.™™In late January 1995, JSC handed out to the employeessome self-evaluation forms which the employees were re-
quired to fill out and return to management. When these
evaluation blanks were distributed, Welty told the employees
that these evaluations would affect the size of their wage in-
creases. In January or February, management told the em-
ployees that wage increases had been put on hold until after
the union election. By February 28, JSC had completed a
wage survey which, in Huneke™s opinion, showed that JSC™s
starting wage was ‚‚okay,™™ but that ‚‚the star performers
probably deserved more.™™On March 8, 1995, employee Koonce received what Weltyand Albach told him was an ‚‚outstanding™™ evaluation;
Welty added that he had never before given anyone an ‚‚out-
standing™™ evaluation. Welty said that after the evaluations
had been completed by the end of the month, raises wouldbe given out. On the following day, March 9, the Union filedits objections to the election, which objections were received
by JSC on March 10. JSC continued to make employee eval-
uations after the March 2 election, but until November or
December did not finally determine which evaluations would
lead to individual employee wage increases, or intimate to
the employees which of them would likely receive them.On March 13, 1995, JSC issued to all the employees amemorandum advising them that the Union had filed objec-
tions to the election. The memorandum went on to say, in
part:If the NLRB finds that these objections are valid, it willset aside the March 2 election, and we will have an-
other election sometime in the future. If the Board finds
that these objections are not valid, they will certify the
results of the March 2 election, and we can go on with
our lives. I would point out that any single objection,
if found to be true, is sufficient to set aside the election.Some of you may be asked to give evidence in sup-port of the Teamsters Union™s objection. This request
will come from the Teamsters Union. Whether you sup-
port these objections or not is your business; however,
it is vitally important that you tell the truth and be ab-
solutely correct in what you say.If there is a dispute as to whether or not certain com-ments were made, there will be a hearing and those
who have given statements, as evidence, will be ex-
pected to testify.In the meantime, the Company™s hands are tied inso-far in its ability to make changes until this election mat-
ter is resolved.By letter to Welty dated March 17, 1995, with copies to allemployees, the Union stated:It has been brought to the attention of this LocalUnion that the management of [JSC] have made state-
ments that are misleading concerning the unfair labor
practice charges and objections filed by this Union.These actions are only against [JSC™s] conduct dur-ing the election and have nothing to do with any in-
creases in wages and benefits that [JSC] feels it could
give to their employees.Be assured, this Union will not file any chargesagainst [JSC] if the company wishes to give any in-
creases that are non discriminatory.As a matter of fact, we would welcome them and ex-tend our congratulations to all the employees of [JSC].By memorandum distributed to all employees and datedMarch 23, 1995, Huneke stated (emphasis in original):THETEAMSTER™SUNIONHASSENTALETTERTELL
-INGMETHATITWILLNOTFILECHARGESAGAINST
[JSC] ‚‚IFTHE
COMPANYWISHESTOGIVEANYIN
-CREASESthat are non-discriminatory.™™ By sending thisletter, the Union has demonstrated that it has been the
delaying factor here because of its admitted power to
file ‚‚charges.™™Now the Union wants you to believe that it is nolonger blocking wage increases by its presence. First of
all, you should remember that we did not promise any-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00288Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 289JEFFERSON SMURFIT CORP.19However, the discussion is headed (p. 10): ‚‚Re: ComplaintParagraph 5(k), the Alleged Discriminatory Withholding of Wage In-
creases.™™20Albach testified without contradiction that Nieto had beencaught chewing tobacco in the plant and spitting on the floor. How-
ever, the warning says nothing about spitting. On the November 3
warning Nieto wrote, ‚‚I did not realize that the break room was partContinuedmore an increase in wages or benefits. More impor-tantly, if we wanted to increase wages or benefits, the
union letter just is not ‚‚good enough™™ legally to permit
increases to be made. I would like to point out that the
Union uses a tricky phrase letter, the phrase ‚‚on-dis-
criminatory.™™ What does the Union mean? Does the
Union mean that if they believed that someone got
‚‚too much™™ and another ‚‚too little™™ that ‚‚discrimina-
tion™™ had occurred leaving it free to file charges?WEWANTTOGETTHISUNIONORGANIZINGBUSINESS
OVERWITHASSOONASPOSSIBLE
. WEDONOTWANT
TOJEOPARDIZETHERESULTSOFTHE
MARCH2ELEC
-TIONWHENHALFOFTHEEMPLOYEESSAIDTHEYDID

NOTWANTUNIONREPRESENTATION
. IFTHE
UNIONWANTSTOWAIVEALLRIGHTSTOFILECHARGESTHAT
™SFINE, BUTTHEYHAVENOTDONETHATYET
. EVENTHATWILLNOTDOTHEJOB
. UNDERTHELAW
, EVENIFTHE
UNIONWAIVESITSRIGHTTOFILEACHARGE
‚‚ANYPERSON
™™ CANFILEACHARGE
. A CHARGECOULD
BEFILEDBYANEMPLOYEEWHOSUPPORTSTHEUNION
,ALAWYEROREVENATOTALSTRANGERTHATTHE
UNIONPUTSUPTOFILINGACHARGE
, ANDTHECHARGE
WILLHAVETHESAMEEFFECTASIFTHE
UNIONFILED
.ASI SAIDBEFORE
, WEWANTTHISTOBEOVER
. THEUNIONISUNHAPPYABOUTTHELOSSOFTHISELECTION
ANDISPUTTINGALLOFUSTOMORETROUBLEAND

DELAY. THISISTHEKINDOFTHINGWHICHHAPPENS
WITHUNIONSANDISONEGOODREASONWHYYOU

SHOULDWANTTOREMAININDEPENDENT
.The Union never told JSC what the Union meant by theterm ‚‚non-discriminatory,™™ and JSC never asked the Union
what it meant. When distributing this letter, Huneke told the
employees that JSC attorneys had said that it was ‚‚just a
union trick,™™ and that if JSC gave raises, anyone could file
a charge or a grievance against the raises on the ground that
they were discriminatory. Koonce never received the wage
increase he had in effect been promised in March 1995 on
the basis of his ‚‚outstanding™™ March 8 evaluation. So far
as the record shows, nobody at the plant received any wage
increases until November or December 1995. Huneke testi-
fied that JSC gave wage increases at that time, when the
Union™s objections were still pending, because[i]t had been a year since we owned the company. Wewere appalled by how long it took the NLRB to get to
these objections and file a case, and it was terribly un-
fair to the employees, that we decided to go ahead and
give them increases based on their performance.(2) Analysis and conclusionsI find supported by the evidence and relevant precedentthe allegations in paragraph V(k) of the complaint that about
March 14, JSC ‚‚threatened to withhold raises and benefits
because the Union had filed objections to the conduct of the
election.™™ I so find because in telling the employees that JSC
could not improve wages or benefits until the Union™s objec-
tions had been resolved, JSC did not make it clear to the em-
ployees that the adjustment would occur whether or not they
selected a union and that the sole purpose of the postpone-
ment was to avoid the appearance of influencing the outcome
of any rerun election; and because, moreover, JSC persistedin placing the onus of such action on the Union™s presenceeven after the Union assured JSC that it would not file any
charge against it if it wanted to give ‚‚any increases that are
non-discriminatory.™™ See LRM Packaging, Inc., 308 NLRB829, 830 (1992); Atlantic Forest Products, 282 NLRB 855,858Œ859 (1987); A.M.F.M. of Summers County, Inc., 315NLRB 727, 732 (1994); Lovejoy Industries, 309 NLRB 1085,1125 (1992), enfd. in relevant part 26 F.3d 162 (D.C. Cir.
1994); NLRB v. The Industrial Erectors, Inc., 712 F.2d 1131,1135Œ1136 (7th Cir. 1983). That JSC™s conduct was not real-
ly motivated by any concern about a free rerun election is
shown by its claim to the employees that the Union™s phrase
‚‚non-discriminatory™™ is ‚‚tricky,™™ without ever asking the
Union to explain it; by the fact that JSC eventually did give
wage increases during the pendency of the objections; and by
JSC™s disingenuous claim that an effective waiver by the
Union would not have afforded JSC any protection (see
Queen of the Valley Hospital, 316 NLRB 721 (1995)).The General Counsel™s posthearing brief contends (p. 13)that JSC violated the Act by withholding or postponing wage
increases. However, the complaint does not so allege, and
this contention is not treated in JSC™s posthearing brief.19Accordingly, this contention will not be considered on its
merits.2. Allegedly unlawful discrimination against DanielNieto; alleged additional independent violations ofSection 8(a)(1)a. BackgroundDaniel Nieto, who at all times relevant here was a forkliftoperator, began to work at the Crown Point plant, as an em-
ployee of Job Placement Service, while the plant was still
being run by Gate Pallet. During this period, in about mid-
June 1994, Nieto damaged a warehouse wall by backing his
forklift into it. After conducting an investigation of Nieto™s
explanation that his brakes had failed, and concluding thatthis was not true, Gate Pallet put him on indefinite probation
effective June 21, 1994. The document which memorialized
Nieto™s indefinite probation was written by Welty; and di-
rected Nieto to improve in forklift safety and operation, in
understanding of stacking, banding, and stretch wrap instruc-
tions, in trailer loading, and in ‚‚general attitude .... 
Fail-ure to improve in all these areas may result in your dismis-
sal.™™ JSC does not contend that this accident motivated
Nieto™s discharge, in whole or in part. Also, on July 21,
1994, Albach, who was a supervisor under Gate Pallet,
warned him about chewing tobacco.On November 3, 1994, after JSC had taken over the plantand Albach had acquired the title of operations manager, he
gave Nieto a ‚‚second warning™™ about ‚‚chewing [tobacco]
on company time™™ in the lunch room. At that time, Nieto
was advised that no tobacco of any kind was allowed on
company property.20Also on November 3, 1994 (see infraVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00289Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
of the plant.™™ Nieto testified that under Gate Pallet the employeeswere not supposed to chew tobacco anywhere in the workplace.21When asked why he used this form but did not obtain a writtenstatement from Nieto, Albach testified that he was ‚‚probably in a
hurry and I just jotted it down ... but it was basically a verbal

warning.™™22My finding as to the date of the Frazier-Nieto altercation isbased on Albach™s testimony and on the date which he wrote on
Nieto™s warning slip. I believe Nieto was mistaken in testifying that
this incident occurred in June 1994.23My findings in this paragraph are based on Collins™ testimonyand on statements in the employee warning report. Both his testi-
mony and the report were received without objection or limitation.
Carter did not testify. Barten, who by the time of the hearing had
been laid off by JSC, testified for JSC but was not asked about this
matter. Collins testified without objection, contradiction, or corrobo-
ration that the nozzle incident led to Nieto™s stopping Carter in the
middle of the road on the way home from work and obscenely
threatening to fight him, ‚‚but you know, that™s personal business
outside the shop.™™fn. 22), Nieto, who testimonially described himself asMexican/American Indian/German, engaged in an on-the-job
verbal altercation with then employee Shannon Frazier, who
is black. During this altercation, Frazier took offense at some
derogatory remarks which are not directly shown by the
record. Frazier thereupon came to Albach™s office in tears
and in a rage, and said that he was not taking any more of
Nieto™s abuse, verbal or otherwise. Albach told him to ‚‚wait
a minute, we can™t let this fester, sit down.™™ Then, after ar-
ranging for Nieto to be present also, Albach told Nieto that
his remarks were racist, they were uncalled for, and JSC was
not going to put up with them. Albach went on to say that
either both of these employees were going to go if they
could not get along, or they were going to ‚‚straighten up
[their] act and work together.™™ After about a half hour in
Albach™s office, the two employees shook hands and agreed
to try and work things out. According to Albach™s testimony,
‚‚that was the end of it™™ and ever since, Nieto and Frazier
had been ‚‚decent™™ to each other. A form authenticated and
signed by Albach and dated November 3, 1994, contains
check marks before ‚‚Attitude™™ and ‚‚Conduct™™ under the
heading ‚‚Violation,™™ and states that Nieto ‚‚got into a verbal
altercation with [Frazier] out in the plant. I called them both
into the office and let them know that this kind of attitude
is not going to be [accepted] in the plant./Verbal Warning.™™
This document was put into Nieto™s personnel file but was
not shown to him, although the form calls for an employee
statement and other ‚‚Warning Reports™™ issued by Albach
had contained an ‚‚Employee Statement.™™21Albach testifiedthat to his knowledge, Frazier did nothing wrong; no warning
was inserted into his personnel file. Albach testified without
objection that after JSC discharged Nieto in August 1995, he
worked for Frazier in Frazier™s shop. In view of this testi-
mony by Albach and his account of how the Nieto-Frazier-
Albach conference ended, I credit Nieto™s testimony that he
and Frazier became ‚‚very good friends after that.™™22b. Alleged events between the beginning of theorganizational campaign and therepresentationelection
As described supra part II,A, Nieto was one of the twoemployees who first contacted the Union and who induced
other employees to sign the ‚‚Petition for the Union™™ and the
‚‚Open Letter to Management™™ which described the signato-
ries as members of the union committee. Nieto™s signature
was the first signature attached to one copy of both docu-
ments. Moreover, during the January 4, 1995 meeting caused
by JSC™s receipt of the ‚‚Open Letter to Management,™™
Nieto advised Huneke that this letter notified JSC of the em-
ployees™ right to organize, and, in response to Huneke™s in-
quiry about why the employees were organizing, gave an ex-
planation for this activity (see supra part II,B,1).Shift Supervisor Collins testified that on the following day,during a conversation at the stretch wrap machine, Nieto re-
marked that ‚‚if you ever watch TV, people get their [ob-
scenity] kicked for not voting for the Union.™™ Collins
testimonially identified, as made by him shortly after this al-
leged conversation, a notation which tracked the foregoing
testimony and is written on a sheet of paper torn from a tab-
let. Collins testified that he did not show this notation to
anyone before Nieto™s discharge. Collins testified that this
conversation was ‚‚probably™™ discussed by him with Albach,
but Albach was not asked about it. Collins testified that this
alleged conversation with Nieto ‚‚was a real short conversa-
tion. It really was meaningless. He did that a lot. He liked
to kill time.™™ In the absence of corroboration by Albach re-
garding this incident, because Collins™ testimony that it was
‚‚meaningless™™ is difficult to square with his having troubled
to memorialize it, and after considering the witnesses™ de-
meanor, I credit Nieto™s denial that he made the remark
which Collins™ testimony attributes to him.On January 31, 1995, Collins made a personal notation,‚‚Continuously repeating directions to Dan Nieto/doesn™t payattention.™™ Collins testified that he made this notation be-
cause Nieto ‚‚always™™ asked him what to do next, after he
had already advised Nieto what to do next. Collins never dis-
ciplined Nieto for this, nor did Collins ever show this nota-
tion to anyone else in JSC before Nieto™s discharge.On February 7, 1995, employee Shane Carter told Collinsthat while blowing off the forklift, Nieto had deliberately
squirted an air nozzle toward Carter™s face as he was walking
up the aisle. Collins credibly testified to the opinion that
such conduct is ‚‚very dangerous.™™ After Carter had advised
Collins that Nieto™s conduct had been witnessed by employee
Barten, Collins asked Barten about the incident. Barten said
that he had seen it, but did not want any problems with
Nieto. Collins wrote up the incident as
‚‚conduct/carelessness™™ on an employee warning report,
which he presented to Nieto. Nieto refused to sign, stating
that ‚‚it was a crock.™™ Collins said that he had an eye-
witness, that what Nieto had done was very dangerous and
stupid, and that the warning report was going into Nieto™s
file whether he signed it or not.23On February 20, after talking with employee Doug Sheehy(who is much smaller than Nieto), Collins added, to the piece
of paper on which he had noted his repeatedly giving Nieto
directions, a notation that Nieto had told Sheehy that if JSC
fired him, ‚‚we would deal with it in the parking lot.™™ The
notation also states that Nieto had directed some irritating re-
marks to Collins and that Nieto ‚‚was sitting in warehouse
doing absolutely nothing for at least 1/2 hour.™™ Nieto was
not disciplined for the alleged parking-lot remark, which
(Collins testified) was ‚‚everyday talk for™™ Nieto; nor (so far
as the record shows) was he disciplined for allegedly doingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00290Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 291JEFFERSON SMURFIT CORP.24To the extent inconsistent with this testimony by Collins, I donot credit Nieto™s testimony that after he received the warning, JSC
did not in fact show him the proper way to band the material.25My findings as to this incident are based on a composite ofcredible parts of Collins™ and Nieto™s testimony. For demeanor rea-
sons, I do not credit Nieto™s testimony that Collins said he was fired,
and later said, ‚‚... just don™t come in early any more.™™
nothing for a half hour. Collins™ testimony about Sheehy™salleged report was received without objection or limitation.
After considering the demeanor of Collins and Nieto, I credit
Nieto™s denial of a factual basis for Sheehy™s alleged park-
ing-lot report, and Nieto™s denial that he sat around for a half
hour doing nothing.c. Alleged events after the March 2, 1995,representation election; alleged additional independentviolations of Section 8(a)(1); alleged discriminationagainst employee Nieto(1) Alleged unlawful threat of discipline (complaint par.V(j)); allegedly discriminatory writeups in March 1995Immediately after the counting of the March 2 representa-tion-election ballots disclosed that the Union had lost the
election by a tie vote, union organizer Regan advised all par-
ties that the Union was going to file objections to the elec-
tion. These objections were in fact filed on March 9.After the election, Nieto received a writeup at least osten-sibly for driving his forklift in a supposedly restricted area,
another writeup at least ostensibly for punching in 1 minute
too early, and another writeup at least ostensibly for punch-
ing in 1 minute too late after lunch.On March 6 or 7, JSC received a complaint from one ofJSC™s best customers that a lot of pallets had been damaged
because they had been tied together too tightly. Collins testi-
fied, in effect, that Nieto was responsible for this error. Ac-
cording to Collins™ testimony, the damage was due partly, at
least, to Nieto™s failure to consistently use dunnage (padding)
between the wrapping and the product, and partly to his hav-
ing tied some of the pallets too tightly (including some
where dunnage had been properly used). Albach and Collins
rebuilt some of the pallets and repaired the damaged parts.
On March 7, Albach issued a written warning to Nieto which
stated, in part:Mr. Nieto was banding pallets.... He 
got the band[too] tight on six of the stacks, causing damage to the
top sheet on the top pallet. Mr. Nieto did use [dunnage]
under the bands to prevent damage. With this style of
pallet, the [dunnage] didn™t work with the band being
[too] tight.Albach told Nieto that Albach had issued this warning be-cause pallets that Nieto had banded too tightly had come
back from a customer. Nieto said that he had done the band-
ing the way he was taught. Albach said that Nieto was being
written up for it. In the space calling for an employee state-
ment on the warning slip, Nieto checked a box after theprinted statement, ‚‚I agree with the company statement.™™ He
added the notation, ‚‚Would like to know proper procedure
for all this. Thanx [sic].™™ Collins testified as follows:[T]he next day ... I went over a refresher course with
all truck drivers and people that might just jump on the
fork truck just to help out....Q. By [JSC counsel]: Did that include Mr. Nieto?A. Yeah, it did. He was the main character, so tospeak. I showed him how to do it the right way again.
I mean, everybody knows that everybody knew how to
do it to begin with, butŠQ. Had he been trained initiallyŠA. Yes. Absolutely.24About March 16, Welty discussed with Nieto the self-eval-uation form which Nieto had previously filled out. Welty
changed all of Nieto™s entries, and told Nieto that his super-
visor, Collins, had told Welty that Nieto was doing a poor
job. None of Nieto™s supervisors had ever previously told
him this.Before about mid-March 1995, Nieto had sometimesworked on the first shift, and had sometimes worked on the
second shift. A few days before March 20, Nieto was perma-
nently transferred to the second shift. Nieto had been follow-
ing the practice, when working on the second shift, of com-
ing to the plant early. On March 20, he came to the plant
about 45 minutes before the beginning of his shift at 3:30,
and engaged in conversation with employee Frazier, a first
shift forklift driver who was still on work time and who per-
formed no productive work during this conversation. The
record fails to show the subject of this conversation, or
whether Collins could overhear it. Upon seeing Collins
watching him, Frazier went on his way. Then, Nieto went
over to first-shift employee Garza (also a forklift driver),
stopped him from working, and started talking to him. The
record fails to show the subject of this conversation, which
was outside of Collins™ earshot; however, Garza (like Nieto)
had signed the January 3 ‚‚Open Letter™™ which identified the
signatories as members of the ‚‚Union Committee.™™ Collins
thereupon approached Nieto and obscenely told him to get
off the floor. Nieto said that he had previously come in at
2:45 every day to learn from the first-shift forklift driver
what was being loaded. Nieto asked why, on this occasion,
Collins was ordering him to get off the floor. About six
times, and becoming angrier and angrier, Collins obscenelyyelled at Nieto to get off the floor. Nieto repeatedly and ob-
scenely refused until Collins told him that he had better get
off the floor if he wanted to keep his job. Then, Nieto
walked away mumbling under his breath. Collins followed
him and asked what he was saying. Nieto said that if Collins
wanted to hear what Nieto had to say, Collins should follow
him outside, that ‚‚that way I™m not an employee anymore.™™
The two men then walked outside. Collins asked what his
problem was. Nieto said that he did not have a problem, and
asked what Collins™ problem was. Collins said that his prob-
lem was that Nieto was there too early and was disrupting
Collins™ work force. Collins said that other people did come
early and did not come on the floor. Collins went on to say
that people could come in a little early to find out what was
going on so that things moved smoothly through the shift
change, but stated that thereafter, Nieto was not to be there
until 3 p.m., a half hour before his shift was scheduled to
begin.25Then, Nieto headed for the lunchroom, En route, he en-countered Albach, to whom Nieto said that Collins was
threatening and harassing him. Albach asked what had hap-
pened. After Nieto had explained, Albach said that CollinsVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00291Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26My findings as to the content of this conversation are based ona composite of credible portions of Nieto™s and Albach™s testimony.
Albach admitted telling Nieto that he was a good employee.27The quotation is from Nieto™s testimony. This testimony aside,there is no evidence that he had any other problems with Collins in-
volving Garza.28My findings as to this incident are based on a composite ofcredible parts of Albach™s and Nieto™s testimony. Nieto™s testimony
that Albach told him to leave the #61™s on the conveyor belt because
no #9™s were in stock, that the next (i.e., the morning) shift asked
why the #61™s were there, and that these events caused Welty to
have Albach draft Nieto™s writeup, is difficult to square with
Albach™s action in attaching the same date to Nieto™s error and to
the writeup.29Nieto and, in effect, Albach both testified that Albach showedthis writeup to Nieto on March 22. However, the writeup is dated
March 23.30My finding that Albach made this statement is based on Nieto™stestimony. At one point, he dated this statement as March 21 or 27;
elsewhere, he dated it as May 21 or 27. In giving the May date, hetestified that he could not remember which writeup this statement
was attached to because he received so many writeups. He further
testified that Albach so stated on only one occasion. As to the date,
I accept Nieto™s initial testimony that the conversation was attached
to the writeup connected with Nieto™s absence from the floor. Not-
withstanding Nieto™s confusion about dates, I credit his testimony
that Albach made this statement, and discredit Albach™s denial, for
demeanor reasons and because of the considerations discussed in the
next paragraph and infra part II,C,2,c,(4),(b)Œ(d).did not have the power to fire anyone, that Nieto was notgoing to get fired over this, that Nieto was a good employee,
that Albach needed him, but that Nieto should put personal
things aside and just do his jobŠ™™we have got to have har-
mony in here.™™26About 2 hours later, Nieto told Albach that Nieto wantedto speak to Huneke about this matter, because Nieto did not
get anywhere when he talked to Welty. Albach said that
Nieto would have to go through the chain of command.
Then, Nieto went to Welty, and told him about the incident
involving Garza and Collins, to which Welty replied , ‚‚I
don™t have time for it, I don™t want to hear it.™™ Later that
day, Nieto™s duties took him to Huneke™s office. At Nieto™s
request, Huneke agreed to talk to him about his at least per-
ceived problem with Collins. Nieto said that ‚‚whenever [he]
was talking to Garza, [Collins] just blew up and started
swearing at me and telling me to get ... off the floor ...
and wound up saying that [Nieto] was fired.™™27Huneke toldNieto to return to work, and said that there was a need for
‚‚all of us™™ to get together. Thereafter, Nieto told Albach
that Nieto had gone through the chain of command, that ‚‚it
seems like I don™t get anywhere™™ with Welty, but that
Huneke seemed like a ‚‚fair guy.™™ Albach said that Nieto,
Welty, Albach, and Collins would have a meeting. Nieto said
‚‚okay.™™On the following day, March 21, Nieto had a 10-minuteconference with Collins, Welty, and (perhaps) Huneke. At
the conclusion of this meeting, Welty asked Nieto to forget
the whole thing, shake hands with Collins, and go back to
work. After some reluctance on Nieto™s part, the two did
shake hands.That same day, March 21, Albach instructed Nieto to puta bundle of #9 stringers on the conveyor belt. Instead, Nieto
mistakenly put on the belt a bundle of #61 stringers, which
are the only other stringers in the warehouse of the same
length as #9 stringers. When the workers who were supposed
to process the stringers noticed the error, production was de-
layed while Nieto was located and while he replaced the
wrong bundle with the right one.28Albach gave Nieto awriteup specifying ‚‚Carelessness,™™ and said that Welty had
ordered him to take this action.During working hours on March 22, Albach wanted Nietoto perform a loading job, but was unable to find him on the
plant floor. Thereafter, Albach prepared, and gave to Nieto,
a writeup form dated March 23 which stated:On 3-22-95 Dan Nieto went to [Mark Huneke™s] officeand [asked] to speak to him. Mark said yes. Nieto did not
get permission from me to leave his job on the floor to dothis. He was off his job for over 30 [minutes]. Mike Collinsloaded a truck because we were unable to locate Mr. Nieto.
Marti paged Mr. Nieto, but he didn™t hear it. Dan had [no]
right leaving his job without his supervisor™s o.k.29Upon receiving this writeup, Nieto asked, ‚‚... how come

I™m getting written up for all these things?™™ when no
writeups were issued to other employees who did the same
things. Albach said that Nieto had voted for the Union, and
they had not.30Nieto remarked that he thought this was a‚‚pretty [scatological adjective] deal.™™ Albach said yes. Nieto
said, ‚‚... it is probably all Tim, isn™t it?™™Šinferentially,

referring to Plant Manager Timothy Welty. Albach said,
‚‚Yes, it is.™™ On previous occasions, Nieto had left the floor
in order to speak to a manager or supervisor, and he had
never previously been informed that he had to get permission
to do so.My findings as to this conversation are based on Nieto™stestimony. Albach testified that this writeup should have
been taken out of Nieto™s file, and that its continued presence
was ‚‚probably an oversight on my part.™™ Albach initially
testified that after he ‚‚issued™™ the writeup to Nieto, Nieto
explained that he had been with Huneke and the controller
corroborated Nieto. However, Albach then went on to testify
that when he received this explanation from Nieto and the
controller, Albach ‚‚already had [the writeup] wrote up and
ready to issue‚‚Štestimony which not only is inconsistent
(as to sequence) with his prior testimony, but also is incon-
sistent with the fact that the writeup was put into Nieto™s
file. Moreover, both of Albach™s testimonial versions of
when he found out the reason for Nieto™s absence from the
production floor are inconsistent with the writeup itself,
whose contents establish that it was written after Albach
found out why Nieto was absent, and which complains of his
failure to give his immediate supervisor advance notice of his
absence, and not of the absence itself. In view of these con-
siderations, and for demeanor reasons, I credit Nieto™s ver-
sion of this conversation with Albach.Also on March 22, Albach instructed Nieto to check thewarehouse for some #512 sheets, which are normally bun-
dled in 300-sheet bundles. Later that day, Nieto reported to
Albach that Nieto had not been able to find any such sheets.
A fruitless search for such sheets was likewise conducted by
Albach and by employee Koonce. Then, at Albach™s instruc-
tions, Koonce cut down to the size of #512 sheets 68 larger
sheets which were in stock. On the following day, March 23,
Albach told Nieto that four bundles of #512 sheets had been
found in row A13-2, which on March 22 had been checkedVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00292Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 293JEFFERSON SMURFIT CORP.31This finding is based on Nieto™s testimony about the April 6conference. Welty denied making this remark during the March 21
meeting during which Collins and Nieto shook hands (supra part
II,C,2,c,(1)). To the extent that Welty may have denied making this
remark at all, for demeanor reasons I credit Nieto.32Inferentially, they gave the same versions to which they testifiedbefore me. To the extent that their testimonial versions differed, I
have credited Collins. The versions which they gave during this
April 6 conference are immaterial to the instant proceeding.33This finding is based on credible parts of Nieto™s and Albach™stestimony. Elsewhere, Nieto testified that he did not recall taking
that pledge.34The documents received into evidence as R. Exh. 5 and G.C.Exh. 20 are both photocopies. Comparison of the handwriting and
phrasing suggests that at one point in the history of their production
and reproduction, they had their origin in the same handwritten doc-
ument. However, this matter was not explored at the hearing.for #512 sheets by Nieto, Koonce, and Albach himself. Thiswas the only occasion when Nieto, who had organized the
warehouse, was unable to locate material and it was found
at a later point. Albach showed Nieto a reprimand note,
which Albach had written at Welty™s instructions and which
is on a sheet of paper rather than on an employee report
form, and which stated, in part, that on March 23 ‚‚we came
into work and were told that there were 4 bundles of 512
sheets in row A13-2. This is substandard work.™™Nieto™s personnel file includes a note from Albach, datedMarch 27, 1995, which states that Nieto had been instructed
to put 10 bundles on a conveyor belt but had put on only
9. This note was never shown to Nieto. Albach testified that
Welty ‚‚wanted anything out of the ordinary that slowed pro-
duction down, whoever did it, he wanted something in their
file to indicate they had made a mistake. [Nieto] was not the
only one that got warnings like that.™™(2) The April 6 conferenceAt Huneke™s request, Welty called a conference which wasconducted on April 6 among Huneke, Welty, Albach, Col-
lins, and Nieto. Nieto expressed the opinion that he was
being persecuted. He named other employees who (he felt)
were getting special treatment. In addition, he complained
that he was still on probation administered by Welty because
of Nieto™s June 1994 fork-lift accident (supra part II,C,2,a),
for which (he maintained) he had been wrongfully blamed.
Welty said that he had not liked Nieto in the first place, that
unions are for lazy people, that Nieto was a lazy person, and
that this was the only reason why Nieto wanted the Union
in there.31Huneke said that ‚‚we aren™t here for that.™™ Nietoand Collins each gave their respective versions of the March20 incident.32Albach said that he did not have any problemwith Nieto; that he was a ‚‚real good employee™™; that as a
supervisor, Collins should know better than to start that kind
of situation with another employee; and that both Nieto and
Collins had learned ‚‚a serious lesson.™™ Huneke said that he
had to take Collins™ word for what had happened because
Collins was a supervisor, and that Nieto should take this as
a stepping stone as to what not to do in the future. Nieto said
that he planned to be a model employee from then on.33During this meeting, Nieto was taken off probation.Albach testified that he was requested to write down abrief description of the April 6 meeting and to put it into
Nieto™s file and that Albach did so. He initially testified that
this request was made by Huneke, and that the document
Albach prepared in compliance with this request was the
document received into evidence as Respondent™s Exhibit 5;
the first line of this document reads ‚‚Meeting With Dan
Nieto,™™ followed by a space, and then ‚‚4-6-95,™™ and thelast line reads ‚‚W. Albach 4/21/95.™™ Later, Albach testifiedthat this request emanated from Welty. Then, Albach went
on to testify that the document which he prepared on the
same day as the April 6 meeting, in compliance with a supe-
rior™s request, was the document received into evidence as
General Counsel™s Exhibit 20, whose first line is the same
as the first line on Respondent™s Exhibit 5 but which is oth-
erwise undated. Albach testified that before lunch on April
21, Huneke asked him to make sure that the memorandum
which Albach had prepared immediately after the April 6
meeting was in Nieto™s file, that Albach could not find that
memorandum (G.C. Exh. 20), and that, accordingly, he pre-
pared on April 21 a second memorandum (R. Exh. 5) regard-
ing the April 6 meeting. The two documents are identical
through the end of the fourth sentence.34The last four sen-tences in General Counsel™s Exhibit 20 describe a discussion
about discipline as to which there is no testimony at all, al-
though this discussion would be wholly consistent with the
discussion described in both the testimony and the statements
included in both that exhibit and Respondent™s Exhibit 5. Re-
spondent™s Exhibit 5, which does not contain any of the as-
sertions in the last four sentences of General Counsel™s Ex-
hibit 20, contains the following sentence which is not in
General Counsel™s Exhibit 20: ‚‚[Nieto] was told that verbal
threats will not be tolerated.™™ Nieto testified that he was ‚‚al-
most positive™™ that this statement was not made during this
conference. Albach, the author of this document, testified
that he did not remember whether any of the management
personnel brought up to Nieto at the April 6 meeting that
verbal threats would not be tolerated. There is no other evi-
dence that management made such statements during this
conference. In view of their testimony in this respect and
Albach™s failure in General Counsel™s Exhibit 20 to mention
such statements, I find that such statements were not in fact
made during that conference, and that Respondent™s Exhibit
5 was untruthful when it alleged that they had been made.(3) Alleged threat of reprisals for contacts with NLRB(complaint par. V(l))Nieto gave his first statement at the NLRB™s Regional Of-fice in February 1995. After the March 2 election, to which
the Union filed objections, he gave additional statements at
that office on March 20 and April 17. On an occasion be-
tween May 21 and 27, in Albach™s office, Albach told Nieto
that he was a good friend of Albach™s but that Albach
thought Nieto may have stabbed him in the back. Albach
said that JSC™s attorneys had let him know what Nieto had
told the NLRB. Albach said that if he found out that Nieto
had done this, ‚‚since [Nieto] had stabbed him in the back,
... he would stab [Nieto] in the back as well.™™ Because

Nieto was afraid of losing his job, he stated that he had not
said ‚‚anything ... in that respect or anything like that, and

if I did I would drop the charges against™™ JSC.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00293Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
35Oldham testified that so far as he was aware, nothing else hadever been removed from his lunch box.36Barten testified that Albach and Miller said that they recognizedsecond-shift employee Nieto™s handwriting on the fan. I am inclined
to discredit such testimony, because it was not corroborated by either
Albach or Miller, and because it would likely be difficult to compare
handwriting with a felt-tip pen on a chrome lamp base with hand-
writing produced in the form usual as to exemplarsŠnamely, pen orpencil handwriting on paper or cardboard. However, the issue is im-
material.37This finding is based on Barten™s testimony, which on timelyobjection was not received to show the contents of the alleged
Oldham-Nieto conversation. Nieto denied having a telephone con-
versation with Oldham at this time. Oldham was not asked about this
matter.38My finding about this inquiry is based on Albach™s testimony.For demeanor reasons, I do not credit Nieto™s testimony that Albach
did not ask him about the matter. In view of the credible testimony
regarding a July 24 telephone conversation between Nieto and
Oldham (see infra part II,C,2,c,(4),(c)), I believe that Nieto was in
fact the author.(4) Alleged discrimination against Nieto in July andAugust 1995(a) Background(i) The soda-pop incidentOn an occasion between June 24 and July 10, when main-tenance employee Oldham opened his lunch box, he noticed
that a can of soda pop was missing. Suspecting that Nieto
had taken it, Oldham looked over at him and asked him
where it was. Initially, Nieto said that he knew nothing about
it. However, after Oldham pressed him, he said that the pop
was up in the cabinet. Oldham thereupon retrieved his pop.
After this incident, Oldham stopped talking to Nieto. The
next day, Nieto asked Oldham what his problem was.
Oldham responded by describing the soda-pop incident.
Nieto said that he had been just joking with Oldham.
Oldham asked him how long he had been ‚‚doing that.™™35After some further remarks from Nieto, Oldham said that he
did not want to talk to him, that Oldham did not trust him
any more. A little later, after Oldham had returned to the
maintenance department, Nieto got off the fork truck, came
back to the maintenance department, and tried to talk to him.
When Oldham rebuffed these overtures, Nieto started phys-
ically pushing him and said that he wanted to fight Oldham.
Eventually, Nieto quit pushing Oldham, who reported the
matter to lead man Koonce. Koonce then talked to Nieto,
who did not thereafter bother Oldham any more.(ii) The fan incidentAt all relevant times until late December 1995, employeeBarten worked in the plant as a welder fabricator. He had
initially agreed to accompany Nieto during his first con-
ference with the Union, but never did show up. However,
Barten did sign the January 1995 ‚‚Petition.™™While performing his welding operations on the day shift,Barten had a practice of using a portable fan owned by JSC.
On occasion, the fan would be taken by the night shift, and
left in their area. Eventually, having become annoyed at re-
peatedly searching for the fan, Barten, who is ethnically an
American Indian, wrote an Indian inscription on the fan ‚‚to
verify that it was mine.™™About July 13, 1995, Barten found the following wordswritten by felt-tip pen on the chrome base of the fan, which
was at his workstation, ‚‚To hell with old redskins and stupid
[obscenity] Indians.™™ Barten, who testified to bring ‚‚im-
mensely™™ distressed by this inscription, told Albach that
Barten expected him to do something about it or Barten
would take care of it himself. Albach asked Barten if he
knew who had written the inscription. Barten said that he as-
sumed Nieto had written it, but had not seen him do it.
Albach said that he could not do anything on an assumption,
that JSC had to have proof.36Albach told Barten not toworry about the matter, that it would be taken care of. Nietoknew about Barten™s ethnic origin, and is himself partly of
American Indian descent.Nieto was absent from the plant on the day the inscriptionon the fan was discovered. In the evening of that same day
(about July 13, a Thursday), Oldham told Barten that
Oldham had telephoned Nieto and told him how upset Barten
had been over the fan inscription, and that Nieto had replied,
‚‚.... 
good, I got what I wanted out of it anyway, and thatwas to upset™™ Barten.37About July 14, Barten and Oldhamreported to Albach the contents of this alleged telephone con-
versation between Nieto and Oldham. When Albach asked
the employees in the plant about who had written on the fan,
he received reports from some employees that other employ-
ees had reported to them that Nieto had written on the fan.
When Albach asked Nieto about the matter, he denied writ-
ing on the fan.38On July 17, 1995, JSC posted the followingnotice, signed by Albach:We have recently experienced a very ugly incident inthis plant involving a racial slur. Despite our vigorous
efforts to pinpoint responsibility, we have been unsuc-
cessful. However, this lack of success does not mean
that JSC will tolerate conduct of this type. This plant
will not accept race baiting by anyone, sexual harass-
ment, or harassment of one employee by another em-
ployee. This in unacceptable conduct and will most
definitely be punished whenever guilty parties can be
identified. I would point out that the punishment will
usually be discharge in those cases involving deliberate
misconduct.You can assist us by helping us identify any offend-ing employees.The inscription remained on the fan for at least 5 monthsafter Barten was laid off by JSC in late December 1995, and
there is no evidence that it was ever removed or that JSC
ever tried to remove it.(b) The glue-box incident; allegedly unlawfulsuspension of Nieto on July 24Nieto™s usual job was to use the forklift to bring cor-rugated board to the decking and other machines. On July
20, the decking machine was ‚‚down,™™ and he had no such
work to do. Accordingly, employee Koonce (the leadman on
that shift, who is not alleged to be a supervisor) told Nieto
to use the forklift to empty the remaining contents of a glue
box, most of whose contents had been used, into another,
partly used-up glue box. Nieto untruthfully said that he didVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00294Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 295JEFFERSON SMURFIT CORP.39Under certain, rather limited circumstances, glues should not bemixed. More specifically, they should not be mixed if they do not
have the same ‚‚number™™ (inferentially, are chemically different), if
the old glue has been contaminated, or if the old glue has been there
for a ‚‚real long time™™Šmore than 7 months. Nieto™s testimony sug-
gests that he believed or feared on July 20 that the old glue had been
contaminated or would be so described by management.40My findings as to this incident are based on credible parts ofthe testimony of Miller, Koonce, and Nieto. For demeanor reasons,
I do not credit Miller™s testimony that the Koonce-Nieto exchange
consumed a half hour, and that Nieto was finally told by Koonce,
who was ‚‚rather mad,™™ ‚‚If you don™t go do it, go punch out and
go home, I don™t need this.™™41Miller testified that on July 21 he reported the glue-box incidentto Albach and Collins, but Miller was not asked exactly how he had
described it.42Except as otherwise indicated, my findings in this paragraph arebased on Koonce™s testimony. Albach testified that Koonce said that
the incident ‚‚absolutely™™ warranted discipline. Albach went on to
testify that, in Miller™s presence, Koonce said that he had instructed
Nieto three times to perform a particular task and that Albach would
have fired both Nieto and Koonce if Miller had not repaired the ma-
chinery when he did, because Koonce had had enough of Nieto™s
abuse and was going to hit him. Albach went on to testify to saying
that it was a good thing Koonce had not done this, that ‚‚we aregoing to handle things the right way,™™ and that Nieto had ‚‚prob-lems.™™ Because Miller was not asked about this conversation and for
demeanor reasons, I credit Koonce.43My findings in this paragraph are based on a composite of cred-ible parts of Albach™s and Nieto™s testimony. Nieto testified at one
point that he initiated this call on Koonce™s instructions, but later
testified that the call was initiated by Albach. Koonce and Albach
were not asked about this matter. I am inclined to believe Nieto™s
initial testimony. However, except as to Nieto™s credibility generally,
the issue is unimportant.44When asked why he had waited for almost 10 days before mak-ing a report, Barten testified to having told the police that he was
waiting for JSC to take some kind of disciplinary action.not know how to do this, and went on to say that if he didthis he would be written up and fired for it. Koonce said to
go ahead and do it, because Collins had said it was all right.
Nieto said that Collins was probably one of the members of
management that wanted to get rid of him, and that if he
emptied the old glue into the new glue, management would
tell him that he should have known better than to do that.39After a 15-minute argument (which gradually escalated)
about the matter, during which Nieto performed no work, he
agreed to perform this task. However, by this time, the deck-
ing machine had been repaired and was in operation. For this
reason, and because the glue-box job would have required
Nieto™s continuous use of the forklift for 15 or 20 minutes,
Koonce told him to forget about the glue-box job and pro-
ceed to perform his usual task of using the forklift to trans-
port cardboard to the decking machine. However, Koonce re-
marked to Nieto that the incident would probably be reported
by Supervisor Miller, who during this incident had been re-
pairing the decking machine and checking its functioning
after it was returned to operation.40Albach testified that on the following morning, July 21,Miller told him that on the previous evening, when Koonce
had told Nieto to ‚‚break down more glue totes,™™ Nieto
‚‚was very verbally abusive to Harold Koonce and wouldn™t
go do what he told him to do.™™41Albach thereupon askedKoonce what had happened the previous night. Koonce said
that Nieto had argued with Koonce about doing a job, and
that by the time Nieto agreed to do the job, Koonce had told
him to forget it because the equipment was running and
Koonce needed him to do other things. Albach said that he
was going to suspend Nieto for 3 days for ‚‚disobeying to
do what he was told to do.™™ Koonce said that he had not
intended even to bring up the situation. When Albach asked
why, Koonce said that once the glue dumping job had start-
ed, it was a continuous process, and that if Nieto had started
performing the job after agreeing to do it, he would not have
been able to complete it before he was needed for other pur-
poses.42Collins testified that on the day after the glue-box incident,Koonce asked Collins if ‚‚it was legal if [Koonce] could take
[Nieto] off company property and beat the [scatological term]
out of him™™; that Collins did not know at the time if Koonce
could do this; and that Collins suggested that Koonce not do
that. Collins testified that Koonce was ‚‚pretty hot™™ and
‚‚pretty irritated™™ about the incident. Koonce (who was still
in JSC™s employ at the time of the hearing) was the first wit-
ness who testified, was not recalled on rebuttal, and was not
asked about this conversation. Nonetheless, I do not credit
the testimony of Collins summarized in this paragraph, for
demeanor reasons, because I regard as inherently incredible
Collins™ testimony that at that time he did not know whether
it would be ‚‚legal™™ for Koonce to beat up Nieto, and be-
cause the sentiments and emotion which Collins ascribed to
Koonce a day after the incident are difficult to reconcile with
Koonce™s written and credible testimonial accounts of the in-
cident.Albach testified that on Friday, July 21, he told Hunekethat there was a problem on the back shift; that ‚‚with every-
thing that has built up in [Nieto™s] file and everything we
have done to try to make a model employee out of him, he™s
still being abusive to [Koonce] on the night shift and not
doing what he™s instructed.™™ Albach went on to testify that
he told Huneke, ‚‚... as far as what™s in his file and what

happened last night, this warrants time off.™™ Huneke con-
curred.At about 8 a.m. on Monday, July 24, Albach told Nietoby telephone that he was being suspended for 3 days for fail-
ing to comply with the instructions of Koonce, who ‚‚as aleadman was your supervisor.™™ Albach said that Nieto™s con-
duct during this incident was ‚‚unbecoming of an em-
ployee,™™ that JSC could not put up with ‚‚that disruption,™™
and that Nieto had been warned about disruptions before.
Nieto said that he did not think it was fair. Albach told Nieto
to ‚‚just take it with a grain of salt™™; to come back to work
on July 27; and to call before he came.43(c) The allegedly unlawful extension of Nieto™ssuspension, and his allegedly unlawful dischargeIn the afternoon of Sunday, July 23, Barten went to thepolice station to file a criminal complaint against Nieto based
on Oldham™s July 13 or 14 assertion to Barten that Nieto had
admitted to Oldham having written on the fan.44On the fol-lowing day, July 24, Barten told ‚‚the company™™ (he did not
testify whom he told) that he had filed this complaint on the
previous day. By letter dated July 24, but not received by
Nieto until July 31, Albach advised Nieto that he was receiv-
ing an immediate suspension for 3 days for insubordination
by repeatedly failing to follow ‚‚lead person™™ Koonce™s di-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00295Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
45Nieto did not retain the envelope in which he received this let-ter, and testified that he did not remember the postmark date.46Barten testified about an alleged conversation with Nieto wherehe admitted doing this. Oldham, who impressed me as a more honest
witness than Barten, testified that he overheard Albach-Barten andNieto-Barten conversations about this subject, but that Nieto never
did anything to Linowski™s vehicle, at least so far as Oldham knew.
In view of such testimony by Oldham, and for demeanor reasons,
I credit Nieto™s denial.47My finding as to the date is based on the testimony of bothmen. Nieto initially dated the conversation as July 25, but changed
his testimony when it was pointed out to him that his prehearing af-
fidavit gives a July 24 date.48However, it is uncontradicted that Nieto did not on this occasionthreaten to fuck Oldham bad. Oldham testified that Nieto had pre-
viously told him this, but that Oldham could not remember when,
where, or why.49My findings as to the contents of this telephone conversation arebased on a composite of credible parts of the testimony of Oldham
and Nieto. After considering the events which preceded this con-
versation and for demeanor reasons, I do not credit: (1) to the extent
inconsistent with my findings in the text, Oldham™s testimony that
Nieto never specified the events which were the subject of Oldham™s
alleged ‚‚snitching™™; (2) Oldham™s testimony that in connection with
the fan incident, he said that he did not want to know about things
Nieto was doing there, and that some day Oldham would probably
have to tell on him if Oldham was asked; and (3) to the extent in-
consistent with my findings in the text, Nieto™s denial that he told
Oldham that Nieto had written vulgar language on the fan.50My findings in this paragraph are based on Oldham™s testimony.Albach was not asked the content of this conversation.rectives on July 20.45After telling him to next report towork on July 27, the letter went on to say, ‚‚If you engage
in any further misconduct of any kind, you will be subject
to further discipline up to and including discharge.™™Meanwhile, during a basketball game with some of JSC™semployees at some time during the July 22Œ23 weekend,
Nieto heard ‚‚rumors™™ from employees Koonce and
Ambrosio Calo that Oldham had reported to JSC that Nieto
had admitted scratching employee Jeremy Linowski™s vehicle
with a key.46In addition, Koonce told Nieto that accordingto Oldham, Nieto had said that he was going to ‚‚fuck
[Oldham] up™™ (see infra fn. 48). On the evening of July 24,
Nieto telephoned Oldham and asked why he had ‚‚screwed
[Nieto]; why [Oldham had] snitched him out.™™47Oldhamhung up on him. Less than 5 minutes later, Nieto telephoned
Oldham again, and again asked why Oldham had ‚‚snitched
him out.™™ Oldham said that he did not know what Nieto was
talking about, except for the one time Oldham had told
Albach about the incident where Nieto wanted to start a fight
during the soda-pop incident (see supra part
II,C,2,c,(4),(a),(i)). Nieto said that because of Oldham™s
‚‚snitching,™™ Nieto was going to lose his job. Nieto asked
Oldham why he was making up accusations about vehicle-
scratching. Oldham replied that he had to look out for him-
self and save his own job. Nieto brought up the subject of
Peter Barten, and Oldham at least tacitly admitted that he
had told Albach that Nieto had written the inscription on
Barten™s fan. Nieto said that he could not remember how he
wrote the inscription on the fan, said that he had no use for
Barten, and described him as a ‚‚stupid redskin Indian.™™
During this conversation, Nieto repeatedly said that Oldham
had fucked up, and (using similar obscenities whose use in
the plant was not uncommon) said that Nieto was going to
revenge himself against Oldham.48Nieto said that because heknew Oldham would go to the police, Nieto would not
‚‚get™™ Oldham physically, but would ‚‚get™™ him another
way; Nieto said that he would get Oldham fired for stealing,
but did not specify any other way he planned to ‚‚get™™
Oldham. Nieto also said that he would get Miller fired for
stealing; as previously noted, Nieto™s suspension that day had
been preceded by Miller™s purported description to Albach of
the July 20 glue-pot incident, following which Koonce had
told Oldham to anticipate a report from Miller to his superi-
ors about the incident. At the hearing, Oldham credibly de-
nied that either he or Miller had stolen anything from JSC.
There is no evidence that during this conversation, Nieto re-ferred to Oldham™s wife or family. Nieto credibly deniedmaking any kind of threat of physical harm toward Oldham
or his family.49Before commencing work on July 25, Oldham told Albachthat on the previous evening, Nieto had telephoned him at
home, and that Nieto ‚‚was harassing [Oldham] about some-
body telling [Nieto] something and wanted to know how ev-
erything got out.™™ Albach said that he had told Nieto not to
harass anybody else in the plant, ‚‚And then he called
[Oldham] at home and [Albach] said this was good enough
to do what he wanted to with™™ Nieto. Albach said that he
wanted Oldham to ‚‚write up everything [Nieto] said on the
phone™™ because ‚‚they were going to fire [Nieto] over it.
They wanted to build a case on him.™™50Then, that same day (July 25), Oldham spent about anhour of company time writing a report, with respect to Nieto,
which was received into evidence as Respondent™s Exhibit 7.
Oldham™s report, which on timely objection was not received
to show the truth of the contents, stated as follows: Nieto
telephoned him on July 24 asking why Oldham had
‚‚snitched him out.™™ Oldham said that he did not know what
Nieto was talking about, and hung up on him. Nieto called
back, and again asked why Oldham had ‚‚snitched™™ on him.
Oldham again said that he did not know what Nieto was
talking about, and that the only incident Oldham had re-
ported to management was the soda-pop incident. Nieto said
that Oldham had ‚‚screwed him,™™ and reminded Oldham that
Nieto had previously told Oldham that if he ‚‚messed with™™
Nieto he would ‚‚fuck [Oldham] bad™™; Oldham™s statement
averred that Nieto ‚‚had said this many times to me in the
past [too] but I took him jokingly in the past but not [too]
sure.™™ Nieto said that he had no use for a ‚‚dumb stupid red
skinned Indian [and] and [Nieto] couldn™t remember how he
had wrote it on the fan.™™ Nieto said that he could not get
Oldham physically because he would go to the police, but
Nieto would get Oldham in other ways. Nieto went on to say
that he would get even with Oldham and Miller by having
them fired for stealing, and ‚‚that was just a start. [Nieto]
would get even.™™My findings that Oldham prepared this statement atAlbach™s request, and that Oldham wrote this statement and
gave it to Albach on July 25, are based on Oldham™s testi-
mony. Albach initially testified that he took this written
statement from Oldham before sending Nieto a letter (dis-
cussed infra) dated July 27, 1995. However, Albach later tes-
tified that after telling him about the conversation, Oldham
went to the local police and gave them a statement, that
Albach asked Oldham to give him a copy of the statementVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00296Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 297JEFFERSON SMURFIT CORP.51This memorandum averred that Oldham™s statement was inNieto™s file. The parties stipulated that the memorandum dated ‚‚8-
9-95™™ is the only memorandum in Nieto™s file about Nieto from
Oldham.52Oldham was not asked whether he filed a police report aboutthe matter. Laying to one side Albach™s version of his report to
Huneke, the only evidence that Oldham ever filed a police report is
Albach™s testimony that R. Exh. 7 is a copy of the report which
Oldham gave to the police. Albach™s testimony in this respect is in-
consistent, not only with Oldham™s testimony about how he came to
write that document, but also with Albach™s initial testimony about
the matter. Huneke testified, ‚‚In my mind, if a guy is going to go
that far to file a police complaint, it™s probably worthy.™™53Elsewhere, in response to what amounted to a leading question(not objected to) by JSC™s counsel, about the content of this con-
versation, Albach impliedly testified to having recommended Nieto™s
discharge.54There is no credible evidence that Nieto had received such awarning. See supra part II,C,2,c,(2).Oldham gave to the police, that the statement received intoevidence is a copy of the statement Oldham gave to the po-
lice, and that on August 9, 1995, Oldham signed the copy
and gave it to Albach. However, Albach testified, in effect,
that on August 1, 1995, he wrote a memorandum which
averred that Oldham™s written statement was already in
JSC™s file.51I credit Oldham, and further find that Albach™scredibility generally is impeached by his testimony regarding
Oldham™s written statement.After receiving Oldham™s oral report about Nieto and (in-ferentially) Oldham™s written report, Albach discussed the
matter with Huneke. JSC™s rules include the provision, ‚‚Em-
ployees may not threaten, strike, fight or assault another em-
ployee,™™ the penalty being dismissal for the first offense; and
the provision, ‚‚Employees may not verbally harass or abuse
another employee,™™ the penalty being a written warning for
the first offense, suspension for the second offense, and dis-
missal for the third offense (except that racial or sexual har-
assment is subject to dismissal for the first offense). Huneke
testified that Albach said Nieto had called Oldham ‚‚repeat-
edly threatening [him] with bodily harm and his wife and
child™™; the written statement which Oldham had given to
Albach avers that Nieto expressly disclaimed any intention of
inflicting bodily harm, and neither Oldham™s written state-
ment about his telephone conversation with Oldham, nor the
testimony of Oldham, Albach, or Nieto about this conversa-
tion, refers at all to Oldham™s family. Albach testified that
he told Huneke that Oldham had filed charges with the po-
lice about his conversation with Oldham; Huneke testified
that Albach said that Oldham ‚‚is filing™™ a police report.52Albach testified to telling Huneke that Nieto had been
warned, that management had worked with him, but he was
still not the model employee he stated he was going to beand ‚‚it was very disruptive in the plant.™™ Huneke, and at
one point Albach, testified that they decided to extend
Nieto™s suspension.53After this discussion, Albach sent thefollowing letter, dated July 27, 1995:Please be advised that an allegation has arisen thaton July 24, 1995, you threatened, verbally harassed or
abused another employee and/or engaged in other con-
duct violative of applicable procedures at [JSC]. As you
are aware, violation of any of the standards outlined
above is cause for immediate dismissal. In addition, the
alleged misconduct occurred at a time when you were
under suspension for insubordination and at a timewhen you had been expressly advised that any furthermisconduct would result in additional discipline up to
and including discharge.54Given the seriousness of the allegations and the po-tential discipline involved, [JSC] wants to consider any
and all evidence which you may have regarding this in-
cident. Accordingly, and to allow you to prepare a fullresponse to the allegation, you are hereby suspended
pending investigation. Kindly present any and all evi-
dence, in writing, which you wish to have the Company
consider no later than 5:00 p.m., Monday, July 31,
1995. The Company will make a decision as to your
status based upon all the evidence available as of 5:00
p.m., Monday, July 31, 1995, so please submit your
evidence, in writing, by the deadline set forth above.On Thursday, July 27, before receiving Albach™s July 27letter and in accordance with Albach™s instructions when sus-
pending Nieto on July 24, Nieto telephoned Albach and
asked whether Nieto was going to get to come back to work
that day. Albach said no, that Nieto was being terminated for
threatening another employee ‚‚off company grounds.™™ Nieto
asked who had made these accusations. Albach said that he
could not give out that information. Nieto asked whether it
was Barten; Albach said no. Nieto asked whether it was Mil-
ler; Albach again said no. Nieto asked whether it was
Oldham; Albach said nothing. Nieto denied threatening
Oldham. Albach said that Nieto had told Oldham that Nieto
was going to flk him up. Nieto said no, that he had toldOldham that ‚‚that [he] was fucked up, that he would make
up an accusation about me.™™ Albach said, ‚‚... it doesn™t

make a difference, you don™t want to work here anyway.™™
Albach said that Nieto would be mailed some release papers,
that he would be eligible for a review, and that he might be
able to be hired back. Nieto asked what he had to do. Albach
told him to handwrite or type a statement, and to send it to
JSC before August 1. Nieto said that he could do this.On an undisclosed date during Nieto™s suspension, Albachtold Koonce that Albach had terminated Nieto for harassing
Oldham over the telephone. When asked about this by
Koonce, Nieto said that he had not done it.(d) Alleged unlawful denial of promised review ofNieto™s allegedly unlawful suspension and dischargeNieto did not receive Albach™s July 27 letter until Mon-day, July 31. Upon receiving it in the mail that day, Nieto
immediately telephoned the plant and asked for Albach.
When advised that Albach was not there, Nieto asked to
speak to Huneke. When Huneke got on the line, Nieto said
that he had just received a discharge letter from Albach.
Huneke said that he had not realized that Albach had dis-
charged Nieto. Nieto said that the reason he had been given
for his discharge was that he had allegedly threatened an-
other employee, Oldham, on the telephone. Nieto said that he
had just received the discharge letter, that the discharge letter
had given him until 5 p.m. that same day (July 31) to send
in what Nieto described as his ‚‚review,™™ and that this had
not given him time to respond. Nieto asked whether Huneke
would give him time to respond; Huneke said yes. HunekeVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00297Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
55My findings as to this Nieto-Huneke conversation are based ona composite of credible portions of their testimony.56The record fails to show which, if any, conduct described inthese two sentences occurred before the August 9 or 10 telephone
conversation between Albach and Nieto.57My findings as to the content of the Nieto-Albach conversationare based on Nieto™s testimony. A memorandum of this conversa-
tion, written by Albach, states that Nieto asked him ‚‚when [Nieto]
was going to get his meeting about his [suspension]. I told him that
since he was going through the NLRB that he would have to ask
them.™™asked for Nieto™s telephone number, and said that eitherHuneke or Albach would call Nieto directly. Also, Huneke
said that Albach was then in California, and that Nieto would
have to talk to him when he returned to the Crown Point
plant.55Then, Huneke telephoned Albach, who was tempo-rarily working in a JSC plant in California; and authorized
him to extend ‚‚for a couple of days,™™ if he agreed, Nieto™s
time to reply to Albach™s discharge letter.After his July 31 conversation with Huneke, Nieto pre-pared a handwritten position statement. However, he did not
receive the promised telephone call from either Albach or
anyone else from JSC. Finally, on August 9 or 10, Nieto
telephoned Albach, who (inferentially) had by this time re-turned from California to Crown Point. In the meantime, JSC
had received on August 4 a charge which the Union had
filed with the NLRB and which alleged that Nieto had been
unlawfully discharged about July 27. As previously noted, on
an August date prior to August 10 Albach requested Koonce
to give JSC a written account of the July 20 glue-box inci-
dent, a request with which Koonce complied by a memoran-
dum dated August 9. Also, on an undisclosed date after July
20, Albach asked Miller to prepare a written memorandum
of the glue-box incident, a request with which Miller com-
plied by a memorandum which he wrote and submitted on
August 10.56During the August 9 or 10 telephone conversa-tion, Nieto told Albach, in effect, that Nieto had failed to
send JSC a letter requesting ‚‚review™™ of his discharge be-
cause JSC had not ‚‚got back to™™ him. Nieto went on to say
that he had not been receiving unemployment compensation
either; ‚‚... don™t I get anything? You guys told me I get

a review.™™ Albach said, ‚‚... you let the Union and the

NLRB help you out all this time, you let them help you out
now.™™ In consequence of this conversation, Nieto never gave
JSC the position statement which he had prepared.57My finding that Nieto had no telephone contact with JSCbetween July 31 and his conversation with Albach on August
9 or 10 is based on Nieto™s testimony. Albach initially testi-
fied that while he was in California, he telephoned Nieto and
told him that he would have ‚‚a couple more days to re-
spond.™™ After Albach so testified, JSC counsel showed
Albach a purported memorandum by Albach which was
eventually received in evidence, without objection, as Re-
spondent™s Exhibit 8. After inspecting this document, Albach
testified that this conversation with Nieto took place on Au-
gust 1, and that Nieto was to respond in writing by August
3. Albach went on to testify that on a later date which he
did not recall, Nieto asked him when he was going to have
his hearing, to which Albach replied, ‚‚... we never got a

response from you. What hearing?™™ Albach testified that JSC
had never promised Nieto a hearing; that ‚‚We asked for him
to explain his side of the incident that led up to his dischargein writing, and he never responded™™; and that when he didnot respond, ‚‚we assumed that he accepted the responsibility
for his acts and he was terminated.™™ I do not credit either
the foregoing testimony by Albach, or his testimony that he
wrote Respondent™s Exhibit 8 on August 1, the date it bears,
for demeanor reasons and in view of the following additional
considerations: (1) The July 27 suspension letter from
Albach to Nieto gave him until 5 p.m. on July 31 to respond,
and not until August 1 as alleged in Respondent™s Exhibit 8.
(2) Respondent™s Exhibit 8 states that as to the July 31 con-
versation, Nieto had telephoned Albach; but Albach (like
Nieto) testified that it was Albach who called Nieto. (3) Re-
spondent™s Exhibit 8 avers, in effect, that Oldham™s written
statement (Respondent™s Exhibit 7) ‚‚is in Mr. Nieto™s file™™;
but Albach testified that Oldham signed this statement, and
gave it to Albach, on August 9, 8 days after the date on
which (according to Albach™s testimony) he wrote Respond-
ent™s Exhibit 8. (4) Albach testified that the alleged tele-
phone conversation occurred while he was working in JSC™s
California plant, Respondent™s Exhibit 8 dates the conversa-
tion as August 1 and is itself dated August 1, and Albach
testified that he wrote it on August 1; but the document is
typewritten on business stationery whose letterhead reads,
‚‚Smurfit Pallet Systems/A Division of Jefferson Smurfit
Corporation™™ and gives only a Crown Point, Indiana, ad-
dress.d. Analysis and conclusionsThe evidence shows that JSC earnestly wanted to preventthe Union from obtaining representative status among JSC™s
employees. In furtherance of this purpose, between January
1995 and the March 1995 representation election, JSC
impliedly solicited employees™ grievances and impliedly
promised to remedy them, stated that JSC would likely not
agree to a contract with the Union even if it won the rep-
resentation election, promised employees pay raises if the
Union lost the election, and unlawfully interrogated employ-
ees about how they intended to vote in that election. In addi-tion, JSC announced its intention to punish union activity by
inflicting loss of employmentŠmore specifically, JSC threat-
ened to close its Indiana plant and move to Alabama if the
Union came in, and stated that employees could lose their
jobs as a result of collective bargaining. Furthermore, JSC
was well aware of Nieto™s leadership in the union movement:
his name was the first signature on the copy of the ‚‚Open
Letter,™™ on which Nieto obtained other employees™ signa-
tures; Nieto thereafter explained to management the employ-
ees™ reasons for signing the ‚‚Open Letter™™; he openly dis-
puted Plant Manager Welty™s assertions about the likely ef-
fects of collective bargaining; on the day of the election,
Nieto wore a union tee-shirt, which Welty unlawfully told
him to remove unless he left the premises; and Welty there-
after told Nieto that unions are for lazy people and his al-
leged laziness was the only reason he wanted the Union in
the plant. Further, after the election, JSC unlawfully told the
employees that wage increases were being deferred because
the Union had filed objections to the election.After the March 2 election, JSC issued to Nieto a seriesof writeups. When Nieto asked Albach why Nieto was get-
ting written up so much for everything, and why he was
being written up for things that other people had done with-
out being written up, Albach said that Nieto had voted forVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00298Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 299JEFFERSON SMURFIT CORP.58Any such false representations by Supervisor Albach wouldhave been motivated by his intent, as revealed by Oldham™s
uncontradicted and credible testimony, to obtain a pretext for
discriminatorily discharging Nieto. Accordingly, the extension of
Nieto™s suspension, and his eventual discharge, on the basis of such
representations would be unlawful even if Huneke reached a deci-
sion to take such action against Nieto in good faith reliance on such
representations. NLRB v. E.D.S. Service Corp., 466 F.2d 157, 158(9th Cir. 1972); Grand Rapids Die Casting Corp. v. NLRB, 831 F.2d112, 117Œ118 (6th Cir. 1987), rehearing denied 833 F.2d 605 (6th
Cir. 1987); and cases cited.the Union and they had not. Such statements by Albach con-stitute persuasive evidence that these writeups were moti-
vated by Nieto™s union activity; see NLRB v. Ferguson, 257F.2d 88, 90 (5th Cir. 1958); L™Eggs Products, Inc. v. NLRB,619 F.2d 1337, 1339 (9th Cir. 1980). That the ostensible
grounds for these writeups were pretextuous is further indi-
cated by other evidence. Thus, two of the writeups were al-
legedly based on infractions which would appear trivial in
the extremeŠnamely, clocking in 1 minute too early in themorning, and clocking in 1 minute too late after lunch.
Moreover, the writeup dated March 23, ostensibly for leaving
the floor without permission to talk to Huneke, remained in
Nieto™s personnel file even though Albach admitted that that
he should have removed it. Furthermore, as to the writeup
ostensibly based on Nieto™s inability to find a particular size
of sheets in the warehouse, Albach and Koonce had been un-
able to find them either. Also, Albach™s testimony that he
filed certain informal notations of Nieto™s alleged errors, be-
cause they were too petty to warrant written warnings but
Albach wanted to draw to Nieto™s attention that he needed
to improve his work a little bit, is difficult to reconcile with
Albach™s failure to show these notations to NietoŠan omis-
sion which, accordingly, suggests that these errors either
were never committed by Nieto or that Albach deemed them
very minor indeed. Similar inferences are also generated by
Albach™s failure to show Nieto Albach™s March 27 note stat-
ing that Nieto had put 9 bundles instead of (as instructed)
10 on a conveyor belt. As to the March 7 writeup, ostensibly
in connection with damaged pallets which had been tied to-
gether too tightly, Collins testified that as to some pallets,
dunnage had not been properly used; Albach testified, in ef-
fect, that dunnage had been properly used; and all personnel
who operated the fork lift even occasionally were thereafter
given a ‚‚refresher course™™ about how to package and load
the palletsŠtestimony which, when read together, largely
corroborates Nieto™s testimony that he loaded the pallets the
way he had been taught. The foregoing evidence, particularly
Albach™s admission that Nieto was being discriminated
against with respect to writeups because of his union activity,
preponderantly shows that this was at least in part the reason
for these writeups; and I do not credit Albach™s or Welty™s
testimony otherwise. See NLRB v. Walton Mfg. Co., 369 U.S.404, 408 (1962).By late May 1995, JSC had discovered additional pro-tected activity by Nieto which added to JSC™s animus against
himŠmore specifically, Nieto™s action in giving statements
to the NLRB™s Regional Office. Thereafter, on May 21 or
27, Albach told Nieto that if he had stabbed Albach in the
back by telling the NLRB what JSC™s attorneys had attrib-
uted to Nieto, Albach would stab Nieto in the back as well.
Thereafter, on July 24, Albach told Nieto that he was being
suspended for 3 days for disobeying a ‚‚supervisor™s™™ order
on July 20, although the individual (Koonce) who had issued
the order was not a supervisor, Koonce had accurately told
Albach that Nieto had agreed to comply with the order after
arguing with Koonce about it, and Koonce had further told
Albach that Koonce had not intended even to bring up the
incident. On the following day, after receiving a report from
Oldham that Nieto ‚‚was harassing [Oldham] about some-
body telling [Nieto] something and wanted to know how ev-
erything got out,™™ Albach told Oldham that ‚‚this was good
enough to do what [Albach] wanted to do with™™ Nieto, andthat ‚‚They were going to fire [Nieto] over it. They wantedto build a case on him.™™ After thus expressing JSC™s intent
to discharge Nieto once sufficient pretext could be found,
Albach™s opinion that what Oldham had already told him
was ‚‚good enough,™™ and JSC™s desire to ‚‚build a case on™™
Nieto, Albach told Oldham to put his oral report into written
form, a task which consumed an hour of Oldham™s paid
working time. After that, Albach made a report to Huneke
which (according to Huneke™s testimony) attributed to
Oldham a report that Nieto had threatened him and his wife
and child with bodily harmŠan untrue representation con-
trary to Oldham™s report.58When Huneke agreed withAlbach that Nieto™s July 24Œ27 suspension should be ex-
tended, Albach sent Nieto a letter, dated July 27, which un-
truthfully alleged that he had been expressly advised that fur-
ther misconduct would result in additional discipline up toand including discharge (see supra part II,C,2,c,(2)), sus-
pended him pending investigation, and set 5 p.m. on July 31
as the deadline for submitting any evidence regarding the al-
leged misconduct. However, on that same day, July 27,
Albach orally advised Nieto that he was being terminated be-
cause he had threatened Oldham. When Nieto denied threat-
ening Oldham, Albach said that Nieto would be eligible for
a review, that he might be hired back, and that to get such
a review he should send a written statement to JSC before
August 1. On July 31, Huneke told Nieto that he would be
given additional time to respond, and that Huneke or Albach
would telephone Nieto directly about the extension matter.
However, Nieto never did receive such a call from either of
them; and on August 4, JSC received a charge which had
been filed with the NLRB and which alleged that Nieto had
been unlawfully discharged about July 27. When Nieto tele-
phoned Albach on August 9 or 10, and explained that he had
not given JSC a request for review (although by this time he
had completed preparation of a position statement) because
JSC had not got back to him, Albach replied, ‚‚... you let

the Union and the NLRB help you out all this time, let them
help you out now.™™ The foregoing evidenceŠparticularly the
discriminatory writeups which Nieto had previously received;
Albach™s threat to stab Nieto in the back because of his state-
ments to the Board; Albach™s comment that the Union and
the Board should continue to help out Nieto, when Nieto
complained that he had not received his promised oppor-
tunity to seek review of his discharge; and Albach™s state-
ment to Oldham, just before the July 24 extension of Nieto™s
suspension, that JSC wanted to ‚‚build a case on™™ Nieto in
order to discharge himŠpreponderantly shows that Nieto™s
July 24 suspension, the July 27 extension of his suspension,
his August 1 discharge, and JSC™s conduct with respect to
his promised review, which conduct had the predictable ef-
fect of depriving him of that review, were at least partly mo-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00299Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
59As JSC does not appear to question, employer discriminationagainst an employee because he has given statements to the Board
violates Sec. 8(a)(4). YMCA of the Pikes Peak Region v. NLRB, 914F.2d 1442, 1452Œ1453 (10th Cir. 1990); Well-Bred Loaf, Inc., 280NLRB 306, 310Œ311 (1986).60NLRB v. Transportation Management Corp., 462 U.S. 393, 398Œ404 (1983); NLRB v. Advance Transportation Co., 979 F.2d 569,574 (7th Cir. 1992); NLRB v. Advance Transportation Co., 965 F.2d186, 190Œ191 (7th Cir. 1992); NLRB v. Bestway Trucking, Inc., 22F.3d 177, 180 (7th Cir. 1994); KNTV, Inc., 319 NLRB 447, 452(1995); Williamhouse of California, Inc., 317 NLRB 699, 715(1995).61I note, moreover, that as to a February 1995 incident whereNieto allegedly threatened to fight employee Carter, Collins™ testi-
mony at least implies that such conduct was not an appropriate sub-
ject for discipline because it occurred (like the Oldham telephone
conversation) ‚‚outside the shop™™ (see supra fn. 23). However, the
Carter incident occurred before Nieto had been advised in the July
27 letter that ‚‚any further misconduct [will] result in additional dis-
cipline up to and including discharge.™™ The same is true of the
Nieto™s April 1995 ‚‚pushing™™ conduct on the production floor in
connection with the soda-pop incident, for which Nieto was never
disciplined (see supra part II,C,2,c,(4),(a),(i)); in any event, it is un-
clear when management found out about it (see supra part
II,C,2,c,(2),(c)).62Huneke had not yet seen Oldham™s written report, which statedthat Nieto had expressly disclaimed the use of bodily harm.63See Shelby Memorial Hospital, supra, 1 F.3d at 564; WingesCo., 263 NLRB 152, 153 (1962). Unlike JSC, I believe that this in-cident was encompassed by the complaint allegation that Albach
‚‚threatened employees with discipline for supporting the Union.™™tivated by his union activity and his statements to the Board;and I do not credit either Huneke™s testimony otherwise or
Albach™s testimony that Nieto™s union activity had nothing to
do with Albach™s recommendations that Nieto be terminated.
Walton, supra, 369 U.S. at 408. The existence of such anantiunion motive is not disproved by JSC™s retention of em-
ployee Koonce, who was also a leader in the union cam-
paign. See Nachman Corp. v. NLRB, 337 F.2d 421, 424 (7thCir. 1964); Handicabs, Inc., 318 NLRB 890, 897Œ898(1995), enfd. 95 F.3d 681 (8th Cir. 1996).Accordingly, JSC violated Section 8(a)(1) and (3) by itswriteups of Nieto in March 1995, and violated Section
8(a)(1), (3), and (4) by suspending and discharging Nieto and
depriving him of the opportunity to obtain a review of his
discharge,59unless JSC can prove, by a preponderance of theevidence, that its actions were based on legitimate reasons
which, standing alone, would have induced JSC to take the
same personnel action.60JSC has failed to make such ashowing.JSC seems to be contending that it would have dischargedNieto because Oldham™s written report stated that Nieto had
admitted writing a racial slur on the fan used by Barten (a
fellow Indian), JSC™s written rules call for ‚‚dismissal™™ for
a ‚‚first offense™™ of racial harassment, and the July 17 notice
about the fan states that making racial slurs ‚‚is unacceptable
conduct and will most definitely be punished ... the pun-

ishment will usually be discharge in those cases involving
deliberate misconduct.™™ However, when Nieto directed a ra-
cial slur at employee Frazier before starting the union move-
ment, Nieto received only a writeup; the July 17 notice
merely states that the punishment would ‚‚usually™™ be dis-
charge; Nieto was never disciplined or told he would be dis-
ciplined as a result of the fan incident; and no manager or
supervisor ever told him that the fan incident was the reason
or part of the reason for his suspension and termination.61Moreover, JMC permitted the racial inscription to remain on
the fan well after Barten™s layoff 5 months later, and never
(so far as the record shows) attempted to erase or mark out
the writing thereon. Further, although Oldham™s written re-port states that Nieto had threatened to have Oldham andMiller fired for stealing, and JSC rules call for dismissal for
a first offense of threatening another employee, Huneke testi-
fied that he had merely authorized Albach to suspend Nieto
even though Albach reported that Nieto had threatened
Oldham and his family with bodily harm.62Finally, althoughJSC may be contending that Nieto would have been sus-
pended, even if he had not been a union activist who gave
statements to the Board, because he argued with a non-
supervisory leadman before eventually agreeing to comply
with the order in dispute, I note that the leadman himself
told management that he had not intended to bring the matter
up at all.For the foregoing reasons, I find that JSC violated Section8(a)(1) and (3) of the Act by issuing written warnings to
Nieto in March 1995. In addition, I find that JSC violated
Section 8(a)(1), (3), and (4) of the Act by suspending and
discharging Nieto, and by denying him a previously prom-
ised review and reconsideration of his suspension and dis-
charge. Also, I find that JSC violated Section 8(a)(1) of the
Act when (as alleged in par. V(j) of the complaint) Albach
told Nieto on March 23, 1995, that because he voted for the
Union, he was being written up on the basis of conduct for
which employees who had not voted for the union were not
being written up;63and when (as alleged in par. V(l) of thecomplaint) Albach threatened to stab Nieto in the back be-
cause he had given statements to the Board.CONCLUSIONSOF
LAW1. JSC is an employee engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. JSC has violated Section 8(a)(1) of the Act by engagingin the following conduct:(a) About January 4, 1995, through Supervisor MarkHuneke, by soliciting employees™ grievances, and impliedly
promising to remedy them, in order to discourage employees
from selecting the Union as their bargaining representative.(b) On an undisclosed date between December 1, 1994,and March 2, 1995, through Supervisor William Albach, by
stating that if the Union came into the plant, JSC would
close it and move it elsewhere.4. JSC has violated Section 8(a)(1) of the Act, and has en-gaged in objectionable conduct affecting the results of the
election conducted on March 2, 1995, in Case 13ŒRCŒ19060,
by engaging in the following conduct:(a) About January 17, 1995, through supervisor Huneke,by soliciting employees™ grievances and impliedly promising
benefits to employees if the Union™s representation petition
was withdrawn.(b) On January 25, 1995, through Supervisors Huneke andTimothy Welty, by telling employees that JSC would likely
not choose to sign a contract with the Union if it won the
forthcoming election.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00300Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 301JEFFERSON SMURFIT CORP.(c) On February 2, 1995, through Supervisor Welty, bythreatening employees with loss of benefits and of jobs as a
result of collective bargaining.(d) On February 9, 1995, through Supervisor Welty, by in-terrogating employees about how they intended to vote.(e) On February 23, 1995, through Supervisor Huneke, bypromising employees a pay increase if they did not select the
Union as their collective-bargaining representative.(f) On March 2, 1995, through Supervisors Welty and Mi-chael Collins, by refusing to permit employees to wear union
tee shirts on company premises.5. JSC has violated Section 8(a)(1) of the Act by engagingin the following conduct:(a) On March 13 and 23, 1995, by threatening to withholdwage increases because the Union had filed objections to the
election.(b) On March 23, 1995, by telling employee Nieto,through Supervisor Albach, that because Nieto had voted for
the Union, he was being written up on the basis of conduct
for which employees who had not voted for the Union were
not being written up.(c) In May 1995, by threatening, through SupervisorAlbach, to stab employee Nieto in the back because he had
given statements to the Board.6. JSC has violated Section 8(a)(1) and (3) of the Act byengaging in the following conduct:(a) In March 1995, after March 2, by issuing written warn-ings to employee Daniel Nieto ostensibly based on driving
his forklift in a restricted area, punching in 1 minute early,
and punching in 1 minute late.(b) By issuing written warnings to Nieto on March 7,1995; March 21, 1995; March 22, 1995; about March 23,
1995 (ostensibly for leaving the floor); and on March 23,1995 (ostensibly for substandard work).7. JSC has violated Section 8(a)(1), (3), and (4) by engag-ing in the following conduct:(a) On July 24, 1995, by suspending employee Nieto.
(b) On July 27, 1995, by extending Nieto™s July 24 sus-pension.(c) On July 27, 1995, by discharging Nieto.
(d) On August 9 or 10, 1995, by denying Nieto a pre-viously promised review and reconsideration of his suspen-
sion and discharge.8. The unfair labor practices set forth in Conclusions ofLaw 3Œ7 affect commerce within the meaning of Section
2(6) and (7) of the Act.9. JSC has not violated the Act, or engaged in objection-able conduct affecting the results of the election conducted
on March 2, 1995, in Case 13ŒRCŒ19060, by engaging in
the following conduct:(a) Through Supervisor Collins, by threatening on January18, 1995, to discharge an employee for union activity and to
close the plant because of the union movement.(b) Through Supervisor Welty, on February 2, 1995, bythreatening employees with loss of wages if they chose union
representation.(c) Through Supervisor Welty, by threatening on February18, 1995, that JSC would never bargain with the Union.10. JSC has not engaged in objectionable conduct by dis-tributing literature which urged a vote against the Union.THEREMEDYHaving found that JSC has violated the Act in certain re-spects, I shall recommend that JSC be required to cease and
desist from such conduct, or like and related conduct, and to
take certain affirmative action necessary to effectuate the
policies of the Act. Thus, JSC will be required to offer Nieto
reinstatement to his former position or, if no such position
exists, to a substantially equivalent position, and to make
him whole for any loss of earnings and other benefits he may
have suffered by reason of his unlawful suspension and ter-
mination, as prescribed in F.W. Woolworth Co., 90 NLRB289 (1950), plus interest as computed in New Horizons forthe Retarded, 283 NLRB 1173 (1987). In addition, JSC willbe required to expunge from its records all references to
Nieto™s unlawful writeups, unlawful suspension, and unlaw-
ful discharge, including, without limitation: the writeups
dated March 7, 1995 (G.C. Exh. 10); March 21, 1995 (G.C.
Exh. 12); and March 23, 1995 (G.C. Exhs. 13 and 14); the
note from Albach dated March 27, 1995 (G.C. Exh. 15);
Albach™s second notation regarding the meeting of April 6,
1995 (R. Exh. 5); Oldham™s July 25, 1995, report (R. Exh.
7); Albach™s July 27, 1995 letter to Nieto (G.C. Exh. 18);
Koonce™s August 9, 1995, memorandum (G.C. Exh. 8); Mil-
ler™s August 10, 1995 memorandum (G.C. Exh. 21);
Albach™s memorandum dated August 1, 1995 (R. Exh. 8);
and Collins™ notations dated January 5, 1995, January 31,
1995, and February 20, 1995 (R. Exhs. 14 and 15). JSC will
be required to notify Nieto, in writing, that this has been
done and that the actions and matters reflected in these docu-
ments will not be used against him in any way.In addition, JSC will be required to post appropriate no-tices in connection with the unfair labor practice proceedings
(Cases 13ŒCAŒ33283 and 13ŒCAŒ33286). In Indian HillsCare Center, 321 NLRB 144 (1996), the Board modified itsstandard notice-posting policy by adding a provision for
mailing of notices if the facility were closed down, and with-
out regard to whether the record showed that the facility had
in fact closed down. This notice-posting requirement is re-
flected in part 2(e) of my recommended Order. In IndianHills, if the facility were to be closed down, notices were tobe sent to all employees who had worked for the respondent
employer at any time since a particular date (specified in the
Order) which was subsequent to the commission of the unfair
labor practices found and whose inclusion in the Order is un-
explained is the Board™s decision. In Quebecor PrintingDickson, Inc., 323 NLRB No. 15 (Feb. 27, 1997), whichfound that unfair labor practices had been committed on No-
vember 3 and 8, 1995, the Board issued an Order which
called for mailing notices (if the facility closed) to employees
who had worked for the respondent employer at any time
since November 9, 1995, ‚‚which was the date that the Union
filed the instant unfair labor practice charge™™; no other
charges had been filed. Because the first charge herein (filed
on April 3, 1995) included unfair labor practice allegations
which I have sustained on the merits, application of this rule
would be relatively easy in the case at bar. However, in pro-
cedurally different cases, selection of the triggering date
might be complicated if the complaint allegations generated
by the initial charge had been dismissed, if all of the chargeshad been filed before the occurrence of the unfair labor prac-
tices found, or if it is unclear which of several charges was
the first to generate a sustained complaint allegation; cf.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00301Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
64If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board, and all objections to them shall be deemed
waived for all purposes.65In the event that the Board™s Order is enforced by a judgmentof a United States Court of Appeals, the words in the notice reading
‚‚Posted by Order of the National Labor Relations Board™™ shall be
changed to read, ‚‚Posted Pursuant to a Judgment of the UnitedNLRB v. Fant Milling Co., 360 U.S. 301 (1959). Because thepurpose of the notice is to counteract the effect of unfair
labor practices on the employees who may have been ex-
posed thereto, I conclude that the triggering date should be
the earliest date on which the unfair labor practices were
shown to have begunŠin this case, January 4, 1995. I do not
believe that the appropriateness of such a policy is dimin-
ished by the fact that such a mailed notice would reach more
of the employees who may have been exposed to unfair labor
practices than would have been reached if the facility had
still been in operation and, therefore, the notices would have
been posted rather than mailed. Indeed, a good case could be
made for routinely requiring a still-operating facility to mail
notices to possibly exposed employees who had been sepa-
rated before notices were posted in the facility.Having further found that JSC engaged in objectionableconduct that affected the results of the election in Case 13Œ
RCŒ19060, I shall recommend that the election held on
March 2, 1995, be set aside, that a new election be held, and
that the Regional Director include in the notice of election
the paragraph set forth below (see Lufkin Rule Co., 147NLRB 341 (1964)):Notice to All VotersThe election conducted on March 2, 1995, was setaside because the National Labor Relations Board
found that certain conduct of the Employer interfered
with the employees™ exercise of a free and reasoned
choice. Therefore, a new election will be held in ac-
cordance with the terms of this notice of election. All
eligible voters should understand that the National
Labor Relations Act, as amended, gives them the right
to cast their ballots as they see fit, and protects them
in the exercise of this right, free from interference by
any of the parties.On the basis of these findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) of
the Act, I issue the following recommended64ORDERThe Respondent, Jefferson Smurfit Corp., Crown Point, In-diana, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Soliciting employees™ grievances, and impliedly prom-ising to remedy them, in order to discourage employees from
selecting General Drivers, Warehousemen and Helpers Union
Local 142, International Brotherhood of Teamsters, AFLŒ
CIO, as their bargaining representative.(b) Threatening to close and move the plant if Local 142came into the plant.(c) Impliedly promising benefits to employees if Local142™s representation petition is withdrawn.(d) Telling employees that Respondent will likely notchoose to sign a contract with Local 142 if it wins an elec-
tion conducted by the National Labor Relations Board.(e) Threatening employees with loss of benefits and ofjobs as a result of collective bargaining.(f) Promising employees a wage increase if they do not se-lect Local 142 as their collective-bargaining representative.(g) Refusing to permit employees to wear union tee-shirtson company premises.(h) Threatening to withhold wage increases because Local142 has filed objections to an election conducted by the Na-
tional Labor Relations Board.(i) Telling employees that because they voted for Local142, they were being written up on the basis of conduct for
which employees who had not voted for Local 142 were not
being written up.(j) Threatening to stab employees in the back because theyhave given statements to the National Labor Relations Board.(k) Discouraging membership in Local 142, or any otherlabor organization, by discharging, suspending, or issuing
warnings to employees, by denying them previously prom-
ised reviews and reconsiderations of their suspension and
discharge, or by otherwise discriminating in regard to hire or
tenure of employment or any term or condition of employ-
ment.(l) Discharging or suspending employees, denying thempreviously promised reviews and reconsiderations of their
suspension or discharge, or otherwise discriminating against
employees, because they have filed charges or given testi-
mony under the Act.(m) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days from the date of this Order, offer Dan-iel Nieto full reinstatement to his former position or, if this
position no longer exists, a substantially equivalent position,
without prejudice to his seniority or any other rights and
privileges previously enjoyed.(b) Make Daniel Nieto while for any loss of earnings andother benefits suffered as a result of the discrimination
against him, in the manner set forth in the remedy section
of this decision.(c) Within 14 days from the date of this Order, removefrom its files all references to Daniel Nieto™s unlawful warn-
ings, suspension, and termination, including, without limita-
tion, the material listed in the remedy section of this deci-
sion; and, within 3 days thereafter, notify him in writing that
this has been done and that the actions and matters reflected
in these documents will not be used against him in any way.(d) Preserve, and, within 14 days of a request, make avail-able to the Board or its agents, for examination and copying,
all payroll records, social security payment records, time-
cards, personnel records and reports, and all other records
necessary or useful in analyzing the amount of backpay due
under the terms of this Order.(e) Within 14 days after service by Region 13, post at itsfacility in Crown Point, Indiana, copies of the attached notice
marked ‚‚Appendix.™™65Copies of the notice, on forms pro-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00302Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
 303JEFFERSON SMURFIT CORP.States Court of Appeals Enforcing an Order of the National LaborRelations Board.™™vided by the Regional Director for Region 13, after beingsigned by the Respondent™s authorized representative, shall
be posted by the Respondent and maintained for 60 consecu-
tive days in conspicuous places, including all places where
notices to employees are customarily posted. Reasonable
steps shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the
facility involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the notice
to all current employees and former employees employed bythe Respondent at that facility at any time since January 4,1995.(f) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent at that facility at any time since
January 4, 1995.Paragraphs V(b) and (f) of the complaint are dismissed.Paragraph V(d) is dismissed to the extent that it alleges a
threat of loss of wages.ITISFURTHERORDERED
that the election held on March2, 1995, in Case 13ŒRCŒ19060 be set aside, and that a new
election be held at such time and under such circumstances
as the Regional Director shall deem appropriate.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00303Fmt 0610Sfmt 0610D:\NLRB\325.028APPS10PsN: APPS10
